EXHIBIT 10.1

 

CLARIENT, INC.

 

2007 INCENTIVE AWARD PLAN

(AS AMENDED)

 


ARTICLE 1




PURPOSE


 

The purpose of the Clarient, Inc. 2007 Incentive Award Plan (the “Plan”) is to
promote the success and enhance the value of Clarient, Inc. (the “Company”) by
linking the personal interests of the members of the Board, Employees and
Consultants to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders.  The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
members of the Board, Employees and Consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent.

 


ARTICLE 2




DEFINITIONS AND CONSTRUCTION


 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 


2.1                               “AWARD” MEANS AN OPTION, A RESTRICTED STOCK
AWARD, A STOCK APPRECIATION RIGHT AWARD, A PERFORMANCE SHARE AWARD, A
PERFORMANCE STOCK UNIT AWARD, A DIVIDEND EQUIVALENTS AWARD, A STOCK PAYMENT
AWARD, A DEFERRED STOCK AWARD, A RESTRICTED STOCK UNIT AWARD, A PERFORMANCE
BONUS AWARD, OR A PERFORMANCE-BASED AWARD GRANTED TO A PARTICIPANT PURSUANT TO
THE PLAN.


 


2.2                               “AWARD AGREEMENT” MEANS ANY WRITTEN AGREEMENT,
CONTRACT, OR OTHER INSTRUMENT OR DOCUMENT EVIDENCING AN AWARD, INCLUDING THROUGH
ELECTRONIC MEDIUM.


 


2.3                               “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


2.4                               “CHANGE IN CONTROL” MEANS THE ISSUANCE, SALE
OR TRANSFER (INCLUDING A TRANSFER AS A RESULT OF DEATH, DISABILITY, OPERATION OF
LAW OR OTHERWISE) IN A SINGLE TRANSACTION OR GROUP OF RELATED TRANSACTIONS TO
ANY ENTITY, PERSON OR GROUP (OTHER THAN SAFEGUARD SCIENTIFICS, INC. AND/OR ITS
AFFILIATES) OF THE BENEFICIAL OWNERSHIP OF NEWLY ISSUED, OUTSTANDING OR TREASURY
SHARES OF THE CAPITAL STOCK OF THE COMPANY HAVING 50% OR MORE OF THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ENTITLED TO VOTE FOR
AT LEAST A MAJORITY OF THE AUTHORIZED NUMBER OF DIRECTORS OF THE COMPANY, OR ANY
MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR OTHER
COMPARABLE TRANSACTION AS A RESULT OF WHICH ALL OR SUBSTANTIALLY ALL OF THE
ASSETS AND BUSINESS OF THE COMPANY ARE ACQUIRED DIRECTLY OR INDIRECTLY BY
ANOTHER ENTITY WHICH PRIOR TO THE ACQUISITION WAS NOT AN AFFILIATE OF THE
COMPANY (AS DEFINED IN THE REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION
UNDER THE SECURITIES ACT OF 1933), OTHER THAN ANY SUCH MERGER, CONSOLIDATION,
SALE OR OTHER TRANSACTION WHICH RESULTS IN THE COMPANY’S VOTING SECURITIES
OUTSTANDING IMMEDIATELY BEFORE THE TRANSACTION CONTINUING TO REPRESENT (EITHER
BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
COMPANY OR THE PERSON THAT, AS A RESULT OF THE TRANSACTION, CONTROLS, DIRECTLY
OR INDIRECTLY, THE COMPANY OR OWNS, DIRECTLY OR INDIRECTLY, ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS OR OTHERWISE SUCCEEDS TO THE BUSINESS OF THE COMPANY
(THE COMPANY OR SUCH PERSON, THE “SUCCESSOR ENTITY”)) DIRECTLY OR INDIRECTLY, AT
LEAST 50% OF THE COMBINED VOTING POWER OF THE SUCCESSOR ENTITY’S OUTSTANDING
VOTING SECURITIES IMMEDIATELY AFTER THE TRANSACTION; PROVIDED, HOWEVER, THAT THE
TRANSFER BY SAFEGUARD OF COMPANY SECURITIES HELD BY SAFEGUARD TO ONE OR MORE
PERSONS OR ENTITIES (WHETHER OR NOT PART OF A GROUP) SHALL NOT CONSTITUTE A
CHANGE OF CONTROL UNLESS A MAJORITY OF THE COMPANY’S SECURITIES NOT HELD BY
SAFEGUARD ARE ALSO TRANSFERRED TO ONE OR MORE PERSONS OR ENTITIES IN THE SAME
TRANSACTION OR GROUP OF RELATED TRANSACTIONS.  GROUP SHALL HAVE THE SAME MEANING
AS IN

 

1

--------------------------------------------------------------------------------



 


SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AND “AFFILIATE” SHALL HAVE
THE SAME MEANING AS IN RULE 405 OF THE SECURITIES EXCHANGE COMMISSION ADOPTED
UNDER THE SECURITIES ACT OF 1933.


 


2.5                               “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


2.6                               “COMMITTEE” MEANS THE COMMITTEE OF THE BOARD
DESCRIBED IN ARTICLE 12.


 


2.7                               “CONSULTANT” MEANS ANY CONSULTANT OR ADVISER
IF:  (A) THE CONSULTANT OR ADVISER RENDERS BONA FIDE SERVICES TO THE COMPANY;
(B) THE SERVICES RENDERED BY THE CONSULTANT OR ADVISER ARE NOT IN CONNECTION
WITH THE OFFER OR SALE OF SECURITIES IN A CAPITAL-RAISING TRANSACTION AND DO NOT
DIRECTLY OR INDIRECTLY PROMOTE OR MAINTAIN A MARKET FOR THE COMPANY’S
SECURITIES; AND (C) THE CONSULTANT OR ADVISER IS A NATURAL PERSON WHO HAS
CONTRACTED DIRECTLY WITH THE COMPANY TO RENDER SUCH SERVICES.


 


2.8                               “COVERED EMPLOYEE” MEANS AN EMPLOYEE WHO IS,
OR COULD BE, A “COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE.


 


2.9                               “DEFERRED STOCK” MEANS A RIGHT TO RECEIVE A
SPECIFIED NUMBER OF SHARES OF STOCK DURING SPECIFIED TIME PERIODS PURSUANT TO
SECTION 8.5.


 


2.10                        “DISABILITY” MEANS THAT THE PARTICIPANT QUALIFIES TO
RECEIVE LONG-TERM DISABILITY PAYMENTS UNDER THE COMPANY’S LONG-TERM DISABILITY
INSURANCE PROGRAM, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


2.11                        “DIVIDEND EQUIVALENTS” MEANS A RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 8.3 TO RECEIVE THE EQUIVALENT VALUE (IN CASH OR
STOCK) OF DIVIDENDS PAID ON STOCK.


 


2.12                        “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 13.1.


 


2.13                        “ELIGIBLE INDIVIDUAL” MEANS ANY PERSON WHO IS AN
EMPLOYEE, A CONSULTANT OR AN INDEPENDENT DIRECTOR, AS DETERMINED BY THE
COMMITTEE.


 


2.14                        “EMPLOYEE” MEANS ANY OFFICER OR OTHER EMPLOYEE (AS
DEFINED IN ACCORDANCE WITH SECTION 3401(C) OF THE CODE) OF THE COMPANY OR ANY
SUBSIDIARY.


 


2.15                        “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


 


2.16                        “FAIR MARKET VALUE” MEANS, AS OF ANY GIVEN DATE,
(A) IF STOCK IS TRADED ON AN EXCHANGE, THE CLOSING PRICE OF A SHARE OF STOCK AS
REPORTED IN THE WALL STREET JOURNAL FOR SUCH DATE (OR, IF NO SALE OCCURRED ON
SUCH DATE, FOR THE FIRST TRADING DATE IMMEDIATELY PRIOR TO SUCH DATE DURING
WHICH A SALE OCCURRED); OR (B) IF STOCK IS NOT TRADED ON AN EXCHANGE BUT IS
QUOTED ON A QUOTATION SYSTEM, THE MEAN BETWEEN THE CLOSING REPRESENTATIVE BID
AND ASKED PRICES FOR THE STOCK ON SUCH DATE AS REPORTED BY SUCH QUOTATION SYSTEM
(OR, IF NO BID AND ASKED PRICES FOR THE STOCK WERE REPORTED ON SUCH DATE, ON THE
DATE IMMEDIATELY PRIOR TO SUCH DATE ON WHICH BID AND ASKED PRICES ARE REPORTED
BY SUCH QUOTATION SYSTEM); OR (C) IF STOCK IS NOT PUBLICLY TRADED, THE FAIR
MARKET VALUE ESTABLISHED BY THE COMMITTEE ACTING IN GOOD FAITH.


 


2.17                        “INCENTIVE STOCK OPTION” MEANS AN OPTION THAT IS
INTENDED TO MEET THE REQUIREMENTS OF SECTION 422 OF THE CODE OR ANY SUCCESSOR
PROVISION THERETO.


 


2.18                        “INDEPENDENT DIRECTOR” MEANS A MEMBER OF THE BOARD
WHO IS NOT AN EMPLOYEE OF THE COMPANY.


 


2.19                        “NON-EMPLOYEE DIRECTOR” MEANS A MEMBER OF THE BOARD
WHO QUALIFIES AS A “NON-EMPLOYEE DIRECTOR” AS DEFINED IN RULE 16B-3(B)(3) UNDER
THE EXCHANGE ACT, OR ANY SUCCESSOR RULE.


 


2.20                        “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION THAT IS
NOT INTENDED TO BE AN INCENTIVE STOCK OPTION.

 

2

--------------------------------------------------------------------------------



 


2.21                        “OPTION” MEANS A RIGHT GRANTED TO A PARTICIPANT
PURSUANT TO ARTICLE 5 OF THE PLAN TO PURCHASE A SPECIFIED NUMBER OF SHARES OF
STOCK AT A SPECIFIED PRICE DURING SPECIFIED TIME PERIODS.  AN OPTION MAY BE
EITHER AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK OPTION.


 


2.22                        “PARTICIPANT” MEANS ANY ELIGIBLE INDIVIDUAL WHO, AS
A MEMBER OF THE BOARD, CONSULTANT OR EMPLOYEE, HAS BEEN GRANTED AN AWARD
PURSUANT TO THE PLAN.


 


2.23                        “PERFORMANCE-BASED AWARD” MEANS AN AWARD GRANTED TO
SELECTED COVERED EMPLOYEES PURSUANT TO SECTION 8.7, BUT WHICH IS SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN ARTICLE 9.


 


2.24                        “PERFORMANCE BONUS AWARD” HAS THE MEANING SET FORTH
IN SECTION 8.7.


 


2.25                        “PERFORMANCE CRITERIA” MEANS THE CRITERIA THAT THE
COMMITTEE SELECTS FOR PURPOSES OF ESTABLISHING THE PERFORMANCE GOAL OR
PERFORMANCE GOALS FOR A PARTICIPANT FOR A PERFORMANCE PERIOD.  THE PERFORMANCE
CRITERIA THAT WILL BE USED TO ESTABLISH PERFORMANCE GOALS ARE LIMITED TO THE
FOLLOWING:  NET EARNINGS (EITHER BEFORE OR AFTER INTEREST, TAXES, DEPRECIATION
AND AMORTIZATION), ECONOMIC VALUE-ADDED, SALES OR REVENUE, NET INCOME (EITHER
BEFORE OR AFTER TAXES), OPERATING EARNINGS, CASH FLOW (INCLUDING, BUT NOT
LIMITED TO, OPERATING CASH FLOW AND FREE CASH FLOW), CASH FLOW RETURN ON
CAPITAL, RETURN ON NET ASSETS, RETURN ON STOCKHOLDERS’ EQUITY, RETURN ON ASSETS,
RETURN ON CAPITAL, STOCKHOLDER RETURNS, RETURN ON SALES, GROSS OR NET PROFIT
MARGIN, PRODUCTIVITY, EXPENSE, MARGINS, OPERATING EFFICIENCY, CUSTOMER
SATISFACTION, WORKING CAPITAL, EARNINGS PER SHARE, PRICE PER SHARE OF STOCK, AND
MARKET SHARE, ANY OF WHICH MAY BE MEASURED EITHER IN ABSOLUTE TERMS OR AS
COMPARED TO ANY INCREMENTAL INCREASE OR AS COMPARED TO RESULTS OF A PEER GROUP. 
THE COMMITTEE SHALL DEFINE IN AN OBJECTIVE FASHION THE MANNER OF CALCULATING THE
PERFORMANCE CRITERIA IT SELECTS TO USE FOR SUCH PERFORMANCE PERIOD FOR SUCH
PARTICIPANT.


 


2.26                        “PERFORMANCE GOALS” MEANS, FOR A PERFORMANCE PERIOD,
THE GOALS ESTABLISHED IN WRITING BY THE COMMITTEE FOR THE PERFORMANCE PERIOD
BASED UPON THE PERFORMANCE CRITERIA.  DEPENDING ON THE PERFORMANCE CRITERIA USED
TO ESTABLISH SUCH PERFORMANCE GOALS, THE PERFORMANCE GOALS MAY BE EXPRESSED IN
TERMS OF OVERALL COMPANY PERFORMANCE OR THE PERFORMANCE OF A DIVISION, BUSINESS
UNIT, OR AN INDIVIDUAL.  THE COMMITTEE, IN ITS DISCRETION, MAY, WITHIN THE TIME
PRESCRIBED BY SECTION 162(M) OF THE CODE, ADJUST OR MODIFY THE CALCULATION OF
PERFORMANCE GOALS FOR SUCH PERFORMANCE PERIOD IN ORDER TO PREVENT THE DILUTION
OR ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS (A) IN THE EVENT OF, OR IN
ANTICIPATION OF, ANY UNUSUAL OR EXTRAORDINARY CORPORATE ITEM, TRANSACTION,
EVENT, OR DEVELOPMENT, OR (B) IN RECOGNITION OF, OR IN ANTICIPATION OF, ANY
OTHER UNUSUAL OR NONRECURRING EVENTS AFFECTING THE COMPANY, OR THE FINANCIAL
STATEMENTS OF THE COMPANY, OR IN RESPONSE TO, OR IN ANTICIPATION OF, CHANGES IN
APPLICABLE LAWS, REGULATIONS, ACCOUNTING PRINCIPLES, OR BUSINESS CONDITIONS.


 


2.27                        “PERFORMANCE PERIOD” MEANS THE ONE OR MORE PERIODS
OF TIME, WHICH MAY BE OF VARYING AND OVERLAPPING DURATIONS, AS THE COMMITTEE MAY
SELECT, OVER WHICH THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS WILL BE
MEASURED FOR THE PURPOSE OF DETERMINING A PARTICIPANT’S RIGHT TO, AND THE
PAYMENT OF, A PERFORMANCE-BASED AWARD.


 


2.28                        “PERFORMANCE SHARE” MEANS A RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 8.1, TO RECEIVE STOCK, THE PAYMENT OF WHICH IS
CONTINGENT UPON ACHIEVING CERTAIN PERFORMANCE GOALS OR OTHER PERFORMANCE-BASED
TARGETS ESTABLISHED BY THE COMMITTEE.


 


2.29                        “PERFORMANCE STOCK UNIT” MEANS A RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 8.2, TO RECEIVE STOCK, THE PAYMENT OF WHICH IS
CONTINGENT UPON ACHIEVING CERTAIN PERFORMANCE GOALS OR OTHER PERFORMANCE-BASED
TARGETS ESTABLISHED BY THE COMMITTEE.


 


2.30                        “PRIOR PLAN” MEANS THE CHROMAVISION MEDICAL
SYSTEMS, INC. 1996 EQUITY COMPENSATION PLAN, AS SUCH PLAN MAY BE AMENDED FROM
TIME TO TIME.


 


2.31                        “PLAN” MEANS THIS CLARIENT, INC. 2007 INCENTIVE
AWARD PLAN AND ANY APPENDIXES ATTACHED HERETO, AS IT MAY BE AMENDED FROM TIME TO
TIME.

 

3

--------------------------------------------------------------------------------



 


2.32                        “QUALIFIED PERFORMANCE-BASED COMPENSATION” MEANS ANY
COMPENSATION THAT IS INTENDED TO QUALIFY AS “QUALIFIED PERFORMANCE-BASED
COMPENSATION” AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE.


 


2.33                        “RESTRICTED STOCK” MEANS STOCK AWARDED TO A
PARTICIPANT PURSUANT TO ARTICLE 6 THAT IS SUBJECT TO CERTAIN RESTRICTIONS AND
MAY BE SUBJECT TO RISK OF FORFEITURE.


 


2.34                        “RESTRICTED STOCK UNIT” MEANS AN AWARD GRANTED
PURSUANT TO SECTION 8.6.


 


2.35                        “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF
1933, AS AMENDED.


 


2.36                        “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, PAR
VALUE $0.01 PER SHARE, AND SUCH OTHER SECURITIES OF THE COMPANY THAT MAY BE
SUBSTITUTED FOR STOCK PURSUANT TO ARTICLE 11.


 


2.37                        “STOCK APPRECIATION RIGHT” OR “SAR” MEANS A RIGHT
GRANTED PURSUANT TO ARTICLE 7 TO RECEIVE A PAYMENT EQUAL TO THE EXCESS OF THE
FAIR MARKET VALUE OF A SPECIFIED NUMBER OF SHARES OF STOCK ON THE DATE THE SAR
IS EXERCISED OVER THE FAIR MARKET VALUE ON THE DATE THE SAR WAS GRANTED AS SET
FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


2.38                        “STOCK PAYMENT” MEANS (A) A PAYMENT IN THE FORM OF
SHARES OF STOCK, OR (B) AN OPTION OR OTHER RIGHT TO PURCHASE SHARES OF STOCK, AS
PART OF ANY BONUS, DEFERRED COMPENSATION OR OTHER ARRANGEMENT, MADE IN LIEU OF
ALL OR ANY PORTION OF THE COMPENSATION, GRANTED PURSUANT TO SECTION 8.4.


 


2.39                        “SUBSIDIARY” MEANS ANY “SUBSIDIARY CORPORATION” AS
DEFINED IN SECTION 424(F) OF THE CODE AND ANY APPLICABLE REGULATIONS PROMULGATED
THEREUNDER OR ANY OTHER ENTITY OF WHICH A MAJORITY OF THE OUTSTANDING VOTING
STOCK OR VOTING POWER IS BENEFICIALLY OWNED DIRECTLY OR INDIRECTLY BY THE
COMPANY.


 


ARTICLE 3




SHARES SUBJECT TO THE PLAN


 


3.1                               NUMBER OF SHARES.


 


(A)                                  SUBJECT TO ARTICLE 11 AND SECTION 3.1(B),
THE AGGREGATE NUMBER OF SHARES OF STOCK WHICH MAY BE ISSUED OR TRANSFERRED
PURSUANT TO AWARDS UNDER THE PLAN SHALL BE THE SUM OF (I) 5,000,000 SHARES AND
(II) ANY SHARES OF STOCK WHICH ARE SUBJECT TO ANY AWARD UNDER THE PRIOR PLAN AS
OF THE EFFECTIVE DATE AND WHICH AWARD THEREAFTER TERMINATES, EXPIRES OR LAPSES
FOR ANY REASON; PROVIDED, HOWEVER, THAT NO MORE THAN 5,000,000 SHARES OF STOCK
MAY BE DELIVERED UPON THE EXERCISE OF INCENTIVE STOCK OPTIONS.


 


(B)                                 TO THE EXTENT THAT AN AWARD TERMINATES,
EXPIRES, OR LAPSES FOR ANY REASON, ANY SHARES OF STOCK SUBJECT TO THE AWARD
SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AN AWARD PURSUANT TO THE PLAN. 
ADDITIONALLY, ANY SHARES OF STOCK TENDERED OR WITHHELD TO SATISFY THE GRANT OR
EXERCISE PRICE OR TAX WITHHOLDING OBLIGATION PURSUANT TO ANY AWARD SHALL AGAIN
BE AVAILABLE FOR THE GRANT OF AN AWARD PURSUANT TO THE PLAN.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW OR ANY EXCHANGE RULE, SHARES OF STOCK ISSUED IN
ASSUMPTION OF, OR IN SUBSTITUTION FOR, ANY OUTSTANDING AWARDS OF ANY ENTITY
ACQUIRED IN ANY FORM OF COMBINATION BY THE COMPANY OR ANY SUBSIDIARY SHALL NOT
BE COUNTED AGAINST SHARES OF STOCK AVAILABLE FOR GRANT PURSUANT TO THIS PLAN. 
THE PAYMENT OF DIVIDEND EQUIVALENTS IN CASH IN CONJUNCTION WITH ANY OUTSTANDING
AWARDS SHALL NOT BE COUNTED AGAINST THE SHARES AVAILABLE FOR ISSUANCE UNDER THE
PLAN.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 3.1(B), NO SHARES OF
COMMON STOCK MAY AGAIN BE OPTIONED, GRANTED OR AWARDED IF SUCH ACTION WOULD
CAUSE AN INCENTIVE STOCK OPTION TO FAIL TO QUALIFY AS AN INCENTIVE STOCK OPTION
UNDER SECTION 422 OF THE CODE.


 


3.2                               STOCK DISTRIBUTED.  ANY STOCK DISTRIBUTED
PURSUANT TO AN AWARD MAY CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND
UNISSUED STOCK, TREASURY STOCK OR STOCK PURCHASED ON THE OPEN MARKET.


 


3.3                               LIMITATION ON NUMBER OF SHARES SUBJECT TO
AWARDS.  NOTWITHSTANDING ANY PROVISION IN THE PLAN TO THE CONTRARY, AND SUBJECT
TO ARTICLE 11, THE MAXIMUM NUMBER OF SHARES OF STOCK WITH RESPECT TO ONE OR MORE

 

4

--------------------------------------------------------------------------------



 


AWARDS THAT MAY BE GRANTED TO ANY ONE PARTICIPANT DURING ANY ONE CALENDAR YEAR
PERIOD (MEASURED FROM THE DATE OF ANY GRANT) SHALL BE 750,000 AND THE MAXIMUM
AMOUNT THAT MAY BE PAID IN CASH DURING ANY ONE CALENDAR YEAR PERIOD (MEASURED
FROM THE DATE OF ANY PAYMENT) WITH RESPECT TO ANY PERFORMANCE-BASED AWARD
(INCLUDING, WITHOUT LIMITATION, ANY PERFORMANCE BONUS AWARD) SHALL BE $750,000.


 


ARTICLE 4




ELIGIBILITY AND PARTICIPATION


 


4.1                               ELIGIBILITY.  EACH ELIGIBLE INDIVIDUAL SHALL
BE ELIGIBLE TO BE GRANTED ONE OR MORE AWARDS PURSUANT TO THE PLAN.


 


4.2                               PARTICIPATION.  SUBJECT TO THE PROVISIONS OF
THE PLAN, THE COMMITTEE MAY, FROM TIME TO TIME, SELECT FROM AMONG ALL ELIGIBLE
INDIVIDUALS, THOSE TO WHOM AWARDS SHALL BE GRANTED AND SHALL DETERMINE THE
NATURE AND AMOUNT OF EACH AWARD.  NO ELIGIBLE INDIVIDUAL SHALL HAVE ANY RIGHT TO
BE GRANTED AN AWARD PURSUANT TO THIS PLAN.


 


4.3                               FOREIGN PARTICIPANTS.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN TO THE CONTRARY, IN ORDER TO COMPLY WITH THE LAWS IN OTHER
COUNTRIES IN WHICH THE COMPANY AND ITS SUBSIDIARIES OPERATE OR HAVE ELIGIBLE
INDIVIDUALS, THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE THE POWER AND
AUTHORITY TO:  (I) DETERMINE WHICH SUBSIDIARIES SHALL BE COVERED BY THE PLAN;
(II) DETERMINE WHICH ELIGIBLE INDIVIDUALS OUTSIDE THE UNITED STATES ARE ELIGIBLE
TO PARTICIPATE IN THE PLAN; (III) MODIFY THE TERMS AND CONDITIONS OF ANY AWARD
GRANTED TO ELIGIBLE INDIVIDUALS OUTSIDE THE UNITED STATES TO COMPLY WITH
APPLICABLE FOREIGN LAWS; (IV) ESTABLISH SUBPLANS AND MODIFY EXERCISE PROCEDURES
AND OTHER TERMS AND PROCEDURES, TO THE EXTENT SUCH ACTIONS MAY BE NECESSARY OR
ADVISABLE (ANY SUCH SUBPLANS AND/OR MODIFICATIONS SHALL BE ATTACHED TO THIS PLAN
AS APPENDICES); PROVIDED, HOWEVER, THAT NO SUCH SUBPLANS AND/OR MODIFICATIONS
SHALL INCREASE THE SHARE LIMITATIONS CONTAINED IN SECTIONS 3.1 AND 3.3 OF THE
PLAN; AND (V) TAKE ANY ACTION, BEFORE OR AFTER AN AWARD IS MADE, THAT IT DEEMS
ADVISABLE TO OBTAIN APPROVAL OR COMPLY WITH ANY NECESSARY LOCAL GOVERNMENTAL
REGULATORY EXEMPTIONS OR APPROVALS.  NOTWITHSTANDING THE FOREGOING, THE
COMMITTEE MAY NOT TAKE ANY ACTIONS HEREUNDER, AND NO AWARDS SHALL BE GRANTED,
THAT WOULD VIOLATE THE EXCHANGE ACT, THE CODE, ANY SECURITIES LAW OR GOVERNING
STATUTE OR ANY OTHER APPLICABLE LAW.


 


ARTICLE 5




STOCK OPTIONS


 


5.1                               GENERAL.  THE COMMITTEE IS AUTHORIZED TO GRANT
OPTIONS TO PARTICIPANTS ON THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  EXERCISE PRICE.  THE EXERCISE PRICE PER
SHARE OF STOCK SUBJECT TO AN OPTION SHALL BE DETERMINED BY THE COMMITTEE AND SET
FORTH IN THE AWARD AGREEMENT; PROVIDED, THAT, SUBJECT TO SECTION 5.2(D), THE
EXERCISE PRICE FOR ANY OPTION SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET
VALUE OF A SHARE OF STOCK ON THE DATE OF GRANT.


 


(B)                                 TIME AND CONDITIONS OF EXERCISE.  THE
COMMITTEE SHALL DETERMINE THE TIME OR TIMES AT WHICH AN OPTION MAY BE EXERCISED
IN WHOLE OR IN PART; PROVIDED THAT THE TERM OF ANY OPTION GRANTED UNDER THE PLAN
SHALL NOT EXCEED TEN YEARS.  THE COMMITTEE SHALL ALSO DETERMINE THE PERFORMANCE
OR OTHER CONDITIONS, IF ANY, THAT MUST BE SATISFIED BEFORE ALL OR PART OF AN
OPTION MAY BE EXERCISED.


 


(C)                                  PAYMENT.  THE COMMITTEE SHALL DETERMINE THE
METHODS BY WHICH THE EXERCISE PRICE OF AN OPTION MAY BE PAID, THE FORM OF
PAYMENT, INCLUDING, WITHOUT LIMITATION:  (I) CASH, (II) SHARES OF STOCK WHICH
HAVE BEEN HELD FOR SUCH PERIOD OF TIME AS MAY BE REQUIRED BY THE COMMITTEE IN
ORDER TO AVOID ADVERSE ACCOUNTING CONSEQUENCES TO THE COMPANY AND WHICH HAVE A
FAIR MARKET VALUE ON THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE
OF THE SHARES AS TO WHICH SUCH OPTION SHALL BE EXERCISED OR (III) OTHER PROPERTY
ACCEPTABLE TO THE COMMITTEE, AND THE METHODS BY WHICH SHARES OF STOCK SHALL BE
DELIVERED OR DEEMED TO BE DELIVERED TO PARTICIPANTS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN TO THE CONTRARY, NO PARTICIPANT WHO IS A MEMBER OF THE
BOARD OR AN “EXECUTIVE OFFICER” OF THE COMPANY WITHIN THE MEANING OF
SECTION 13(K) OF THE EXCHANGE ACT SHALL BE PERMITTED TO

 

5

--------------------------------------------------------------------------------



 


PAY THE EXERCISE PRICE OF AN OPTION, OR CONTINUE ANY EXTENSION OF CREDIT WITH
RESPECT TO THE EXERCISE PRICE OF AN OPTION WITH A LOAN FROM THE COMPANY OR A
LOAN ARRANGED BY THE COMPANY IN VIOLATION OF SECTION 13(K) OF THE EXCHANGE ACT.


 


(D)                                 EVIDENCE OF GRANT.  ALL OPTIONS SHALL BE
EVIDENCED BY AN AWARD AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT.  THE
AWARD AGREEMENT SHALL INCLUDE SUCH ADDITIONAL PROVISIONS AS MAY BE SPECIFIED BY
THE COMMITTEE.


 


5.2                               INCENTIVE STOCK OPTIONS.  INCENTIVE STOCK
OPTIONS SHALL BE GRANTED ONLY TO EMPLOYEES AND THE TERMS OF ANY INCENTIVE STOCK
OPTIONS GRANTED PURSUANT TO THE PLAN, IN ADDITION TO THE REQUIREMENTS OF
SECTION 5.1, MUST COMPLY WITH THE PROVISIONS OF THIS SECTION 5.2.


 


(A)                                  EXPIRATION.  SUBJECT TO SECTION 5.2(C), AN
INCENTIVE STOCK OPTION SHALL EXPIRE AND MAY NOT BE EXERCISED TO ANY EXTENT BY
ANYONE AFTER THE FIRST TO OCCUR OF THE FOLLOWING EVENTS:


 

(I)                                     TEN YEARS FROM THE DATE IT IS GRANTED,
UNLESS AN EARLIER TIME IS SET IN THE AWARD AGREEMENT;

 

(II)                                  THREE MONTHS AFTER THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT AS AN EMPLOYEE; AND

 

(III)                               ONE YEAR AFTER THE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR SERVICE ON ACCOUNT OF DISABILITY OR DEATH.  UPON
THE PARTICIPANT’S DISABILITY OR DEATH, ANY INCENTIVE STOCK OPTIONS EXERCISABLE
AT THE PARTICIPANT’S DISABILITY OR DEATH MAY BE EXERCISED BY THE PARTICIPANT’S
LEGAL REPRESENTATIVE OR REPRESENTATIVES, BY THE PERSON OR PERSONS ENTITLED TO DO
SO PURSUANT TO THE PARTICIPANT’S LAST WILL AND TESTAMENT, OR, IF THE PARTICIPANT
FAILS TO MAKE TESTAMENTARY DISPOSITION OF SUCH INCENTIVE STOCK OPTION OR DIES
INTESTATE, BY THE PERSON OR PERSONS ENTITLED TO RECEIVE THE INCENTIVE STOCK
OPTION PURSUANT TO THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.

 


(B)                                 DOLLAR LIMITATION.  THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AS OF THE TIME THE OPTION IS GRANTED) OF ALL SHARES OF
STOCK WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE FIRST EXERCISABLE BY A
PARTICIPANT IN ANY CALENDAR YEAR MAY NOT EXCEED $100,000 OR SUCH OTHER
LIMITATION AS IMPOSED BY SECTION 422(D) OF THE CODE, OR ANY SUCCESSOR
PROVISION.  TO THE EXTENT THAT INCENTIVE STOCK OPTIONS ARE FIRST EXERCISABLE BY
A PARTICIPANT IN EXCESS OF SUCH LIMITATION, THE EXCESS SHALL BE CONSIDERED
NON-QUALIFIED STOCK OPTIONS.


 


(C)                                  TEN PERCENT OWNERS.  AN INCENTIVE STOCK
OPTION SHALL BE GRANTED TO ANY INDIVIDUAL WHO, AT THE DATE OF GRANT, OWNS STOCK
POSSESSING MORE THAN TEN PERCENT OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF STOCK OF THE COMPANY ONLY IF SUCH OPTION IS GRANTED AT A PRICE THAT
IS NOT LESS THAN 110% OF FAIR MARKET VALUE ON THE DATE OF GRANT AND THE OPTION
IS EXERCISABLE FOR NO MORE THAN FIVE YEARS FROM THE DATE OF GRANT.


 


(D)                                 NOTICE OF DISPOSITION.  THE PARTICIPANT
SHALL GIVE THE COMPANY PROMPT NOTICE OF ANY DISPOSITION OF SHARES OF STOCK
ACQUIRED BY EXERCISE OF AN INCENTIVE STOCK OPTION WITHIN (I) TWO YEARS FROM THE
DATE OF GRANT OF SUCH INCENTIVE STOCK OPTION OR (II) ONE YEAR AFTER THE TRANSFER
OF SUCH SHARES OF STOCK TO THE PARTICIPANT.


 


(E)                                  RIGHT TO EXERCISE.  DURING A PARTICIPANT’S
LIFETIME, AN INCENTIVE STOCK OPTION MAY BE EXERCISED ONLY BY THE PARTICIPANT.


 


(F)                                    FAILURE TO MEET REQUIREMENTS.  ANY OPTION
(OR PORTION THEREOF) PURPORTED TO BE AN INCENTIVE STOCK OPTION, WHICH, FOR ANY
REASON, FAILS TO MEET THE REQUIREMENTS OF SECTION 422 OF THE CODE SHALL BE
CONSIDERED A NON-QUALIFIED STOCK OPTION.


 


5.3                               SUBSTITUTION OF STOCK APPRECIATION RIGHTS. 
THE COMMITTEE MAY PROVIDE IN THE AWARD AGREEMENT EVIDENCING THE GRANT OF AN
OPTION THAT THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE TO RIGHT TO
SUBSTITUTE A STOCK APPRECIATION RIGHT FOR SUCH OPTION AT ANY TIME PRIOR TO OR
UPON EXERCISE OF SUCH OPTION;

 

6

--------------------------------------------------------------------------------



 


PROVIDED, THAT SUCH STOCK APPRECIATION RIGHT SHALL BE EXERCISABLE WITH RESPECT
TO THE SAME NUMBER OF SHARES OF STOCK FOR WHICH SUCH SUBSTITUTED OPTION WOULD
HAVE BEEN EXERCISABLE.


 


5.4                               GRANTING OF OPTIONS TO INDEPENDENT DIRECTORS. 
THE BOARD MAY FROM TIME TO TIME, IN ITS SOLE DISCRETION, AND SUBJECT TO THE
LIMITATIONS OF THE PLAN:


 


(A)                                  SELECT FROM AND GRANT OPTIONS TO ANY
INDEPENDENT DIRECTORS (INCLUDING INDEPENDENT DIRECTORS WHO HAVE PREVIOUSLY BEEN
GRANTED OPTIONS UNDER THE PLAN);


 


(B)                                 SUBJECT TO SECTION 3.3, DETERMINE THE NUMBER
OF SHARES OF STOCK THAT MAY BE PURCHASED UPON EXERCISE OF THE OPTIONS GRANTED TO
SUCH SELECTED INDEPENDENT DIRECTORS; AND


 


(C)                                  SUBJECT TO THE PROVISIONS OF THIS
ARTICLE 5, DETERMINE THE TERMS AND CONDITIONS OF SUCH OPTIONS, CONSISTENT WITH
THE PLAN.


 

Options granted to Independent Directors shall be Non-Qualified Stock Options.

 


ARTICLE 6




RESTRICTED STOCK AWARDS


 


6.1                               GRANT OF RESTRICTED STOCK.  THE COMMITTEE IS
AUTHORIZED TO MAKE AWARDS OF RESTRICTED STOCK TO ANY PARTICIPANT SELECTED BY THE
COMMITTEE IN SUCH AMOUNTS AND SUBJECT TO SUCH TERMS AND CONDITIONS AS DETERMINED
BY THE COMMITTEE.  ALL AWARDS OF RESTRICTED STOCK SHALL BE EVIDENCED BY AN AWARD
AGREEMENT.


 


6.2                               ISSUANCE AND RESTRICTIONS.  RESTRICTED STOCK
SHALL BE SUBJECT TO SUCH RESTRICTIONS ON TRANSFERABILITY AND OTHER RESTRICTIONS
AS THE COMMITTEE MAY IMPOSE (INCLUDING, WITHOUT LIMITATION, LIMITATIONS ON THE
RIGHT TO VOTE RESTRICTED STOCK OR THE RIGHT TO RECEIVE DIVIDENDS ON THE
RESTRICTED STOCK).  THESE RESTRICTIONS MAY LAPSE SEPARATELY OR IN COMBINATION AT
SUCH TIMES, PURSUANT TO SUCH CIRCUMSTANCES, IN SUCH INSTALLMENTS, OR OTHERWISE,
AS THE COMMITTEE DETERMINES AT THE TIME OF THE GRANT OF THE AWARD OR THEREAFTER.


 


6.3                               FORFEITURE.  EXCEPT AS OTHERWISE DETERMINED BY
THE COMMITTEE AT THE TIME OF THE GRANT OF THE AWARD OR THEREAFTER, UPON
TERMINATION OF EMPLOYMENT OR SERVICE DURING THE APPLICABLE RESTRICTION PERIOD,
RESTRICTED STOCK THAT IS AT THAT TIME SUBJECT TO RESTRICTIONS SHALL BE
FORFEITED; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY (A) PROVIDE IN ANY
RESTRICTED STOCK AWARD AGREEMENT THAT RESTRICTIONS OR FORFEITURE CONDITIONS
RELATING TO RESTRICTED STOCK WILL BE WAIVED IN WHOLE OR IN PART IN THE EVENT OF
TERMINATIONS RESULTING FROM SPECIFIED CAUSES, AND (B) IN OTHER CASES WAIVE IN
WHOLE OR IN PART RESTRICTIONS OR FORFEITURE CONDITIONS RELATING TO RESTRICTED
STOCK.


 


6.4                               CERTIFICATES FOR RESTRICTED STOCK.  RESTRICTED
STOCK GRANTED PURSUANT TO THE PLAN MAY BE EVIDENCED IN SUCH MANNER AS THE
COMMITTEE SHALL DETERMINE.  IF CERTIFICATES REPRESENTING SHARES OF RESTRICTED
STOCK ARE REGISTERED IN THE NAME OF THE PARTICIPANT, CERTIFICATES MUST BEAR AN
APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS, AND RESTRICTIONS
APPLICABLE TO SUCH RESTRICTED STOCK, AND THE COMPANY MAY, AT ITS DISCRETION,
RETAIN PHYSICAL POSSESSION OF THE CERTIFICATE UNTIL SUCH TIME AS ALL APPLICABLE
RESTRICTIONS LAPSE.


 


ARTICLE 7




STOCK APPRECIATION RIGHTS


 


7.1                               GRANT OF STOCK APPRECIATION RIGHTS.


 


(A)                                  A STOCK APPRECIATION RIGHT MAY BE GRANTED
TO ANY PARTICIPANT SELECTED BY THE COMMITTEE.  A STOCK APPRECIATION RIGHT SHALL
BE SUBJECT TO SUCH TERMS AND CONDITIONS NOT INCONSISTENT WITH THE PLAN AS THE
COMMITTEE SHALL IMPOSE AND SHALL BE EVIDENCED BY AN AWARD AGREEMENT.

 

7

--------------------------------------------------------------------------------



 


(B)                                 A STOCK APPRECIATION RIGHT SHALL ENTITLE THE
PARTICIPANT (OR OTHER PERSON ENTITLED TO EXERCISE THE STOCK APPRECIATION RIGHT
PURSUANT TO THE PLAN) TO EXERCISE ALL OR A SPECIFIED PORTION OF THE STOCK
APPRECIATION RIGHT (TO THE EXTENT THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO
RECEIVE FROM THE COMPANY AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE EXCESS OF
(A) THE FAIR MARKET VALUE OF THE STOCK ON THE DATE THE STOCK APPRECIATION RIGHT
IS EXERCISED OVER (B) THE FAIR MARKET VALUE OF THE STOCK ON THE DATE THE STOCK
APPRECIATION RIGHT WAS GRANTED AND (II) THE NUMBER OF SHARES OF STOCK WITH
RESPECT TO WHICH THE STOCK APPRECIATION RIGHT IS EXERCISED, SUBJECT TO ANY
LIMITATIONS THE COMMITTEE MAY IMPOSE.


 


7.2                               PAYMENT AND LIMITATIONS ON EXERCISE.


 


(A)                                  SUBJECT TO SECTION 7.2(B), PAYMENT OF THE
AMOUNTS DETERMINED UNDER SECTION 7.1(B) ABOVE SHALL BE IN CASH, IN STOCK (BASED
ON ITS FAIR MARKET VALUE AS OF THE DATE THE STOCK APPRECIATION RIGHT IS
EXERCISED) OR A COMBINATION OF BOTH, AS DETERMINED BY THE COMMITTEE IN THE AWARD
AGREEMENT.


 


(B)                                 TO THE EXTENT ANY PAYMENT UNDER
SECTION 7.1(B) IS EFFECTED IN STOCK, IT SHALL BE MADE SUBJECT TO SATISFACTION OF
THE PROVISIONS OF SECTIONS 5.1 AND 5.4 PERTAINING TO OPTIONS.


 


7.3                               TIME AND CONDITIONS OF EXERCISE.  THE TERM OF
ANY STOCK APPRECIATION RIGHT GRANTED UNDER THE PLAN SHALL NOT EXCEED TEN YEARS.


 


ARTICLE 8




OTHER TYPES OF AWARDS


 


8.1                               PERFORMANCE SHARE AWARDS.  ANY PARTICIPANT
SELECTED BY THE COMMITTEE MAY BE GRANTED ONE OR MORE PERFORMANCE SHARE AWARDS
WHICH SHALL BE DENOMINATED IN A NUMBER OF SHARES OF STOCK AND WHICH MAY BE
LINKED TO ANY ONE OR MORE OF THE PERFORMANCE CRITERIA OR OTHER SPECIFIC
PERFORMANCE CRITERIA DETERMINED APPROPRIATE BY THE COMMITTEE, IN EACH CASE ON A
SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE
COMMITTEE.  IN MAKING SUCH DETERMINATIONS, THE COMMITTEE SHALL CONSIDER (AMONG
SUCH OTHER FACTORS AS IT DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD)
THE CONTRIBUTIONS, RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR
PARTICIPANT.


 


8.2                               PERFORMANCE STOCK UNITS.  ANY PARTICIPANT
SELECTED BY THE COMMITTEE MAY BE GRANTED ONE OR MORE PERFORMANCE STOCK UNIT
AWARDS WHICH SHALL BE DENOMINATED IN UNIT EQUIVALENT OF SHARES OF STOCK AND/OR
UNITS OF VALUE INCLUDING DOLLAR VALUE OF SHARES OF STOCK AND WHICH MAY BE LINKED
TO ANY ONE OR MORE OF THE PERFORMANCE CRITERIA OR OTHER SPECIFIC PERFORMANCE
CRITERIA DETERMINED APPROPRIATE BY THE COMMITTEE, IN EACH CASE ON A SPECIFIED
DATE OR DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE COMMITTEE.  IN
MAKING SUCH DETERMINATIONS, THE COMMITTEE SHALL CONSIDER (AMONG SUCH OTHER
FACTORS AS IT DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD) THE
CONTRIBUTIONS, RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR
PARTICIPANT.


 


8.3                               DIVIDEND EQUIVALENTS.


 


(A)                                  ANY PARTICIPANT SELECTED BY THE COMMITTEE
MAY BE GRANTED DIVIDEND EQUIVALENTS BASED ON THE DIVIDENDS DECLARED ON THE
SHARES OF STOCK THAT ARE SUBJECT TO ANY AWARD, TO BE CREDITED AS OF DIVIDEND
PAYMENT DATES, DURING THE PERIOD BETWEEN THE DATE THE AWARD IS GRANTED AND THE
DATE THE AWARD IS EXERCISED, VESTS OR EXPIRES, AS DETERMINED BY THE COMMITTEE. 
SUCH DIVIDEND EQUIVALENTS SHALL BE CONVERTED TO CASH OR ADDITIONAL SHARES OF
STOCK BY SUCH FORMULA AND AT SUCH TIME AND SUBJECT TO SUCH LIMITATIONS AS MAY BE
DETERMINED BY THE COMMITTEE.


 


(B)                                 DIVIDEND EQUIVALENTS GRANTED WITH RESPECT TO
OPTIONS OR SARS THAT ARE INTENDED TO BE QUALIFIED PERFORMANCE-BASED COMPENSATION
SHALL BE PAYABLE, WITH RESPECT TO PRE-EXERCISE PERIODS, REGARDLESS OF WHETHER
SUCH OPTION OR SAR IS SUBSEQUENTLY EXERCISED.


 


8.4                               STOCK PAYMENTS.  ANY PARTICIPANT SELECTED BY
THE COMMITTEE MAY RECEIVE STOCK PAYMENTS IN THE MANNER DETERMINED FROM TIME TO
TIME BY THE COMMITTEE; PROVIDED, THAT UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE SUCH STOCK PAYMENTS SHALL BE MADE IN LIEU OF BASE SALARY, BONUS, OR
OTHER CASH COMPENSATION OTHERWISE

 

8

--------------------------------------------------------------------------------



 


PAYABLE TO SUCH PARTICIPANT.  THE NUMBER OF SHARES SHALL BE DETERMINED BY THE
COMMITTEE AND MAY BE BASED UPON THE PERFORMANCE CRITERIA OR OTHER SPECIFIC
PERFORMANCE CRITERIA DETERMINED APPROPRIATE BY THE COMMITTEE, DETERMINED ON THE
DATE SUCH STOCK PAYMENT IS MADE OR ON ANY DATE THEREAFTER.


 


8.5                               DEFERRED STOCK.  ANY PARTICIPANT SELECTED BY
THE COMMITTEE MAY BE GRANTED AN AWARD OF DEFERRED STOCK IN THE MANNER DETERMINED
FROM TIME TO TIME BY THE COMMITTEE.  THE NUMBER OF SHARES OF DEFERRED STOCK
SHALL BE DETERMINED BY THE COMMITTEE AND MAY BE LINKED TO THE PERFORMANCE
CRITERIA OR OTHER SPECIFIC PERFORMANCE CRITERIA DETERMINED TO BE APPROPRIATE BY
THE COMMITTEE, IN EACH CASE ON A SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR
PERIODS DETERMINED BY THE COMMITTEE.  STOCK UNDERLYING A DEFERRED STOCK AWARD
WILL NOT BE ISSUED UNTIL THE DEFERRED STOCK AWARD HAS VESTED, PURSUANT TO A
VESTING SCHEDULE OR PERFORMANCE CRITERIA SET BY THE COMMITTEE.  UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE, A PARTICIPANT AWARDED DEFERRED STOCK SHALL HAVE NO
RIGHTS AS A COMPANY STOCKHOLDER WITH RESPECT TO SUCH DEFERRED STOCK UNTIL SUCH
TIME AS THE DEFERRED STOCK AWARD HAS VESTED AND THE STOCK UNDERLYING THE
DEFERRED STOCK AWARD HAS BEEN ISSUED.  DEFERRED STOCK AWARDS SHALL EITHER BE
EXEMPT FROM THE REQUIREMENTS OF SECTION 409A OF THE CODE OR, IF THEY ARE NOT
EXEMPT FROM SUCH REQUIREMENTS, SHALL SATISFY SUCH REQUIREMENTS.


 

The amount and other terms and conditions (including any which may be required
under Section 409A of the Code) to which such Deferred Stock Award is subject to
shall be set forth in the Participant’s Award Agreement.

 


8.6                               RESTRICTED STOCK UNITS.  THE COMMITTEE IS
AUTHORIZED TO MAKE AWARDS OF RESTRICTED STOCK UNITS TO ANY PARTICIPANT SELECTED
BY THE COMMITTEE IN SUCH AMOUNTS AND SUBJECT TO SUCH TERMS AND CONDITIONS AS
DETERMINED BY THE COMMITTEE.  AT THE TIME OF GRANT, THE COMMITTEE SHALL SPECIFY
THE DATE OR DATES ON WHICH THE RESTRICTED STOCK UNITS SHALL BECOME FULLY VESTED
AND NONFORFEITABLE, AND MAY SPECIFY SUCH CONDITIONS TO VESTING AS IT DEEMS
APPROPRIATE.  AT THE TIME OF GRANT, THE COMMITTEE SHALL SPECIFY THE MATURITY
DATE APPLICABLE TO EACH GRANT OF RESTRICTED STOCK UNITS WHICH SHALL BE NO
EARLIER THAN THE VESTING DATE OR DATES OF THE AWARD AND MAY BE DETERMINED AT THE
ELECTION OF THE GRANTEE.  ON THE MATURITY DATE, THE COMPANY SHALL, SUBJECT TO
SECTION 10.5(B), TRANSFER TO THE PARTICIPANT ONE UNRESTRICTED, FULLY
TRANSFERABLE SHARE OF STOCK FOR EACH RESTRICTED STOCK UNIT SCHEDULED TO BE PAID
OUT ON SUCH DATE AND NOT PREVIOUSLY FORFEITED.


 


8.7                               PERFORMANCE BONUS AWARDS.  ANY PARTICIPANT
SELECTED BY THE COMMITTEE MAY BE GRANTED ONE OR MORE PERFORMANCE-BASED AWARDS IN
THE FORM OF A CASH BONUS (A “PERFORMANCE BONUS AWARD”) PAYABLE UPON THE
ATTAINMENT OF PERFORMANCE GOALS THAT ARE ESTABLISHED BY THE COMMITTEE AND RELATE
TO ONE OR MORE OF THE PERFORMANCE CRITERIA, IN EACH CASE ON A SPECIFIED DATE OR
DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE COMMITTEE.  ANY SUCH
PERFORMANCE BONUS AWARD PAID TO A COVERED EMPLOYEE SHALL BE BASED UPON
OBJECTIVELY DETERMINABLE BONUS FORMULAS ESTABLISHED IN ACCORDANCE WITH
ARTICLE 9.


 


8.8                               TERM.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
THE TERM OF ANY AWARD OF PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, DIVIDEND
EQUIVALENTS, STOCK PAYMENTS, DEFERRED STOCK OR RESTRICTED STOCK UNITS SHALL BE
SET BY THE COMMITTEE IN ITS DISCRETION.


 


8.9                               EXERCISE OR PURCHASE PRICE.  THE COMMITTEE MAY
ESTABLISH THE EXERCISE OR PURCHASE PRICE, IF ANY, OF ANY AWARD OF PERFORMANCE
SHARES, PERFORMANCE STOCK UNITS, DEFERRED STOCK, STOCK PAYMENTS OR RESTRICTED
STOCK UNITS; PROVIDED, HOWEVER, THAT SUCH PRICE SHALL NOT BE LESS THAN THE PAR
VALUE OF A SHARE OF STOCK ON THE DATE OF GRANT, UNLESS OTHERWISE PERMITTED BY
APPLICABLE STATE LAW.


 


8.10                        EXERCISE UPON TERMINATION OF EMPLOYMENT OR SERVICE. 
AN AWARD OF PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, DIVIDEND EQUIVALENTS,
DEFERRED STOCK, STOCK PAYMENTS AND RESTRICTED STOCK UNITS SHALL ONLY BE
EXERCISABLE OR PAYABLE WHILE THE PARTICIPANT IS AN EMPLOYEE, CONSULTANT OR A
MEMBER OF THE BOARD, AS APPLICABLE; PROVIDED, HOWEVER, THAT THE COMMITTEE IN ITS
SOLE AND ABSOLUTE DISCRETION, AT THE TIME OF GRANT OR ANY TIME THEREAFTER, MAY
PROVIDE THAT AN AWARD OF PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, DIVIDEND
EQUIVALENTS, STOCK PAYMENTS, DEFERRED STOCK OR RESTRICTED STOCK UNITS MAY BE
EXERCISED OR PAID SUBSEQUENT TO A TERMINATION OF EMPLOYMENT OR SERVICE, AS
APPLICABLE, OR FOLLOWING A CHANGE IN CONTROL OF THE COMPANY, OR BECAUSE OF THE
PARTICIPANT’S RETIREMENT, DEATH OR DISABILITY, OR OTHERWISE; PROVIDED, HOWEVER,
THAT ANY SUCH PROVISION WITH RESPECT TO PERFORMANCE SHARES OR PERFORMANCE STOCK
UNITS SHALL BE SUBJECT TO THE REQUIREMENTS OF SECTION 162(M) OF THE CODE THAT
APPLY TO QUALIFIED PERFORMANCE-BASED COMPENSATION.

 

9

--------------------------------------------------------------------------------



 


8.11                        FORM OF PAYMENT.  PAYMENTS WITH RESPECT TO ANY
AWARDS GRANTED UNDER THIS ARTICLE 8 SHALL BE MADE IN CASH, IN STOCK OR A
COMBINATION OF BOTH, AS DETERMINED BY THE COMMITTEE.


 


8.12                        AWARD AGREEMENT.  ALL AWARDS UNDER THIS ARTICLE 8
SHALL BE SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS AS DETERMINED BY THE
COMMITTEE AND SHALL BE EVIDENCED BY AN AWARD AGREEMENT.


 


ARTICLE 9




PERFORMANCE-BASED AWARDS


 


9.1                               PURPOSE.  THE PURPOSE OF THIS ARTICLE 9 IS TO
PROVIDE THE COMMITTEE THE ABILITY TO QUALIFY AWARDS OTHER THAN OPTIONS AND SARS
AND THAT ARE GRANTED PURSUANT TO ARTICLES 6 AND 8 AS QUALIFIED PERFORMANCE-BASED
COMPENSATION.  IF THE COMMITTEE, IN ITS DISCRETION, DECIDES TO GRANT A
PERFORMANCE-BASED AWARD TO A COVERED EMPLOYEE, THE PROVISIONS OF THIS ARTICLE 9
SHALL CONTROL OVER ANY CONTRARY PROVISION CONTAINED IN ARTICLES 6 OR 8;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY IN ITS DISCRETION GRANT AWARDS TO
COVERED EMPLOYEES THAT ARE BASED ON PERFORMANCE CRITERIA OR PERFORMANCE GOALS
BUT THAT DO NOT SATISFY THE REQUIREMENTS OF THIS ARTICLE 9.


 


9.2                               APPLICABILITY.  THIS ARTICLE 9 SHALL APPLY
ONLY TO THOSE COVERED EMPLOYEES SELECTED BY THE COMMITTEE TO RECEIVE
PERFORMANCE-BASED AWARDS.  THE DESIGNATION OF A COVERED EMPLOYEE AS A
PARTICIPANT FOR A PERFORMANCE PERIOD SHALL NOT IN ANY MANNER ENTITLE THE
PARTICIPANT TO RECEIVE AN AWARD FOR THE PERIOD.  MOREOVER, DESIGNATION OF A
COVERED EMPLOYEE AS A PARTICIPANT FOR A PARTICULAR PERFORMANCE PERIOD SHALL NOT
REQUIRE DESIGNATION OF SUCH COVERED EMPLOYEE AS A PARTICIPANT IN ANY SUBSEQUENT
PERFORMANCE PERIOD AND DESIGNATION OF ONE COVERED EMPLOYEE AS A PARTICIPANT
SHALL NOT REQUIRE DESIGNATION OF ANY OTHER COVERED EMPLOYEES AS A PARTICIPANT IN
SUCH PERIOD OR IN ANY OTHER PERIOD.


 


9.3                               PROCEDURES WITH RESPECT TO PERFORMANCE-BASED
AWARDS.  TO THE EXTENT NECESSARY TO COMPLY WITH THE QUALIFIED PERFORMANCE-BASED
COMPENSATION REQUIREMENTS OF SECTION 162(M)(4)(C) OF THE CODE, WITH RESPECT TO
ANY AWARD GRANTED UNDER ARTICLES 6 OR 8 WHICH MAY BE GRANTED TO ONE OR MORE
COVERED EMPLOYEES, NO LATER THAN NINETY (90) DAYS FOLLOWING THE COMMENCEMENT OF
ANY FISCAL YEAR IN QUESTION OR ANY OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF
SERVICE (OR SUCH OTHER TIME AS MAY BE REQUIRED OR PERMITTED BY SECTION 162(M) OF
THE CODE), THE COMMITTEE SHALL, IN WRITING, (A) DESIGNATE ONE OR MORE COVERED
EMPLOYEES, (B) SELECT THE PERFORMANCE CRITERIA APPLICABLE TO THE PERFORMANCE
PERIOD, (C) ESTABLISH THE PERFORMANCE GOALS, AND AMOUNTS OF SUCH AWARDS, AS
APPLICABLE, WHICH MAY BE EARNED FOR SUCH PERFORMANCE PERIOD, AND (D) SPECIFY THE
RELATIONSHIP BETWEEN PERFORMANCE CRITERIA AND THE PERFORMANCE GOALS AND THE
AMOUNTS OF SUCH AWARDS, AS APPLICABLE, TO BE EARNED BY EACH COVERED EMPLOYEE FOR
SUCH PERFORMANCE PERIOD.  FOLLOWING THE COMPLETION OF EACH PERFORMANCE PERIOD,
THE COMMITTEE SHALL CERTIFY IN WRITING WHETHER THE APPLICABLE PERFORMANCE GOALS
HAVE BEEN ACHIEVED FOR SUCH PERFORMANCE PERIOD.  IN DETERMINING THE AMOUNT
EARNED BY A COVERED EMPLOYEE, THE COMMITTEE SHALL HAVE THE RIGHT TO REDUCE OR
ELIMINATE (BUT NOT TO INCREASE) THE AMOUNT PAYABLE AT A GIVEN LEVEL OF
PERFORMANCE TO TAKE INTO ACCOUNT ADDITIONAL FACTORS THAT THE COMMITTEE MAY DEEM
RELEVANT TO THE ASSESSMENT OF INDIVIDUAL OR CORPORATE PERFORMANCE FOR THE
PERFORMANCE PERIOD.


 


9.4                               PAYMENT OF PERFORMANCE-BASED AWARDS.  UNLESS
OTHERWISE PROVIDED IN THE APPLICABLE AWARD AGREEMENT, A PARTICIPANT MUST BE
EMPLOYED BY THE COMPANY OR A SUBSIDIARY ON THE DAY A PERFORMANCE-BASED AWARD FOR
SUCH PERFORMANCE PERIOD IS PAID TO THE PARTICIPANT.  FURTHERMORE, A PARTICIPANT
SHALL BE ELIGIBLE TO RECEIVE PAYMENT PURSUANT TO A PERFORMANCE-BASED AWARD FOR A
PERFORMANCE PERIOD ONLY IF THE PERFORMANCE GOALS FOR SUCH PERIOD ARE ACHIEVED. 
IN DETERMINING THE AMOUNT EARNED UNDER A PERFORMANCE-BASED AWARD, THE COMMITTEE
MAY REDUCE OR ELIMINATE THE AMOUNT OF THE PERFORMANCE-BASED AWARD EARNED FOR THE
PERFORMANCE PERIOD, IF IN ITS SOLE AND ABSOLUTE DISCRETION, SUCH REDUCTION OR
ELIMINATION IS APPROPRIATE.


 


9.5                               ADDITIONAL LIMITATIONS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN, ANY AWARD WHICH IS GRANTED TO A COVERED EMPLOYEE
AND IS INTENDED TO CONSTITUTE QUALIFIED PERFORMANCE-BASED COMPENSATION SHALL BE
SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN SECTION 162(M) OF THE CODE
(INCLUDING ANY AMENDMENT TO SECTION 162(M) OF THE CODE) OR ANY REGULATIONS OR
RULINGS ISSUED THEREUNDER THAT ARE REQUIREMENTS FOR QUALIFICATION AS QUALIFIED
PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE,
AND THE PLAN SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH
REQUIREMENTS.

 

10

--------------------------------------------------------------------------------



 


ARTICLE 10




PROVISIONS APPLICABLE TO AWARDS


 


10.1                        STAND-ALONE AND TANDEM AWARDS.  AWARDS GRANTED
PURSUANT TO THE PLAN MAY, IN THE DISCRETION OF THE COMMITTEE, BE GRANTED EITHER
ALONE, IN ADDITION TO, OR IN TANDEM WITH, ANY OTHER AWARD GRANTED PURSUANT TO
THE PLAN.  AWARDS GRANTED IN ADDITION TO OR IN TANDEM WITH OTHER AWARDS MAY BE
GRANTED EITHER AT THE SAME TIME AS OR AT A DIFFERENT TIME FROM THE GRANT OF SUCH
OTHER AWARDS.


 


10.2                        AWARD AGREEMENT.  AWARDS UNDER THE PLAN SHALL BE
EVIDENCED BY AWARD AGREEMENTS THAT SET FORTH THE TERMS, CONDITIONS AND
LIMITATIONS FOR EACH AWARD WHICH MAY INCLUDE THE TERM OF AN AWARD, THE
PROVISIONS APPLICABLE IN THE EVENT THE PARTICIPANT’S EMPLOYMENT OR SERVICE
TERMINATES, AND THE COMPANY’S AUTHORITY TO UNILATERALLY OR BILATERALLY AMEND,
MODIFY, SUSPEND, CANCEL OR RESCIND AN AWARD.


 


10.3                        LIMITS ON TRANSFER.  NO RIGHT OR INTEREST OF A
PARTICIPANT IN ANY AWARD MAY BE PLEDGED, ENCUMBERED, OR HYPOTHECATED TO OR IN
FAVOR OF ANY PARTY OTHER THAN THE COMPANY OR A SUBSIDIARY, OR SHALL BE SUBJECT
TO ANY LIEN, OBLIGATION, OR LIABILITY OF SUCH PARTICIPANT TO ANY OTHER PARTY
OTHER THAN THE COMPANY OR A SUBSIDIARY.  EXCEPT AS OTHERWISE PROVIDED BY THE
COMMITTEE AT THE TIME OF GRANT OR ANY TIME THEREAFTER, NO AWARD SHALL BE
ASSIGNED, TRANSFERRED, OR OTHERWISE DISPOSED OF BY A PARTICIPANT OTHER THAN BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THE COMMITTEE BY EXPRESS
PROVISION IN THE AWARD OR AN AMENDMENT THERETO MAY PERMIT AN AWARD (OTHER THAN
AN INCENTIVE STOCK OPTION) TO BE TRANSFERRED TO, EXERCISED BY AND PAID TO
CERTAIN PERSONS OR ENTITIES RELATED TO THE PARTICIPANT, INCLUDING BUT NOT
LIMITED TO MEMBERS OF THE PARTICIPANT’S FAMILY, CHARITABLE INSTITUTIONS, OR
TRUSTS OR OTHER ENTITIES WHOSE BENEFICIARIES OR BENEFICIAL OWNERS ARE MEMBERS OF
THE PARTICIPANT’S FAMILY AND/OR CHARITABLE INSTITUTIONS, OR TO SUCH OTHER
PERSONS OR ENTITIES AS MAY BE EXPRESSLY APPROVED BY THE COMMITTEE, PURSUANT TO
SUCH CONDITIONS AND PROCEDURES AS THE COMMITTEE MAY ESTABLISH.  ANY PERMITTED
TRANSFER SHALL BE SUBJECT TO THE CONDITION THAT THE COMMITTEE RECEIVE EVIDENCE
SATISFACTORY TO IT THAT THE TRANSFER IS BEING MADE FOR ESTATE AND/OR TAX
PLANNING PURPOSES (OR TO A “BLIND TRUST” IN CONNECTION WITH THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR SERVICE WITH THE COMPANY OR A SUBSIDIARY TO ASSUME
A POSITION WITH A GOVERNMENTAL, CHARITABLE, EDUCATIONAL OR SIMILAR NON-PROFIT
INSTITUTION) AND ON A BASIS CONSISTENT WITH THE COMPANY’S LAWFUL ISSUE OF
SECURITIES.


 


10.4                        BENEFICIARIES.  NOTWITHSTANDING SECTION 10.3, A
PARTICIPANT MAY, IN THE MANNER DETERMINED BY THE COMMITTEE, DESIGNATE A
BENEFICIARY TO EXERCISE THE RIGHTS OF THE PARTICIPANT AND TO RECEIVE ANY
DISTRIBUTION WITH RESPECT TO ANY AWARD UPON THE PARTICIPANT’S DEATH.  A
BENEFICIARY, LEGAL GUARDIAN, LEGAL REPRESENTATIVE, OR OTHER PERSON CLAIMING ANY
RIGHTS PURSUANT TO THE PLAN IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN
AND ANY AWARD AGREEMENT APPLICABLE TO THE PARTICIPANT, EXCEPT TO THE EXTENT THE
PLAN AND AWARD AGREEMENT OTHERWISE PROVIDE, AND TO ANY ADDITIONAL RESTRICTIONS
DEEMED NECESSARY OR APPROPRIATE BY THE COMMITTEE.  IF THE PARTICIPANT IS MARRIED
AND RESIDES IN A COMMUNITY PROPERTY STATE, A DESIGNATION OF A PERSON OTHER THAN
THE PARTICIPANT’S SPOUSE AS HIS OR HER BENEFICIARY WITH RESPECT TO MORE THAN 50%
OF THE PARTICIPANT’S INTEREST IN THE AWARD SHALL NOT BE EFFECTIVE WITHOUT THE
PRIOR WRITTEN CONSENT OF THE PARTICIPANT’S SPOUSE.  IF NO BENEFICIARY HAS BEEN
DESIGNATED OR SURVIVES THE PARTICIPANT, PAYMENT SHALL BE MADE TO THE PERSON
ENTITLED THERETO PURSUANT TO THE PARTICIPANT’S WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  SUBJECT TO THE FOREGOING, A BENEFICIARY DESIGNATION MAY BE
CHANGED OR REVOKED BY A PARTICIPANT AT ANY TIME PROVIDED THE CHANGE OR
REVOCATION IS FILED WITH THE COMMITTEE.


 


10.5                        STOCK CERTIFICATES; BOOK ENTRY PROCEDURES.


 


(A)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATES
EVIDENCING SHARES OF STOCK PURSUANT TO THE EXERCISE OF ANY AWARD, UNLESS AND
UNTIL THE BOARD HAS DETERMINED, WITH ADVICE OF COUNSEL, THAT THE ISSUANCE AND
DELIVERY OF SUCH CERTIFICATES IS IN COMPLIANCE WITH ALL APPLICABLE LAWS,
REGULATIONS OF GOVERNMENTAL AUTHORITIES AND, IF APPLICABLE, THE REQUIREMENTS OF
ANY EXCHANGE ON WHICH THE SHARES OF STOCK ARE LISTED OR TRADED.  ALL STOCK
CERTIFICATES DELIVERED PURSUANT TO THE PLAN ARE SUBJECT TO ANY STOP-TRANSFER
ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE DEEMS NECESSARY OR ADVISABLE TO
COMPLY WITH FEDERAL, STATE, OR FOREIGN JURISDICTION, SECURITIES OR OTHER LAWS,
RULES AND REGULATIONS AND THE RULES OF ANY NATIONAL SECURITIES EXCHANGE OR
AUTOMATED QUOTATION SYSTEM ON WHICH THE STOCK IS LISTED, QUOTED, OR TRADED.  THE
COMMITTEE MAY PLACE LEGENDS ON ANY STOCK CERTIFICATE TO REFERENCE RESTRICTIONS
APPLICABLE TO THE STOCK.  IN ADDITION TO THE TERMS AND CONDITIONS PROVIDED
HEREIN, THE BOARD MAY REQUIRE THAT A PARTICIPANT MAKE SUCH REASONABLE COVENANTS,

 

11

--------------------------------------------------------------------------------



 


AGREEMENTS, AND REPRESENTATIONS AS THE BOARD, IN ITS DISCRETION, DEEMS ADVISABLE
IN ORDER TO COMPLY WITH ANY SUCH LAWS, REGULATIONS, OR REQUIREMENTS.  THE
COMMITTEE SHALL HAVE THE RIGHT TO REQUIRE ANY PARTICIPANT TO COMPLY WITH ANY
TIMING OR OTHER RESTRICTIONS WITH RESPECT TO THE SETTLEMENT OR EXERCISE OF ANY
AWARD, INCLUDING A WINDOW-PERIOD LIMITATION, AS MAY BE IMPOSED IN THE DISCRETION
OF THE COMMITTEE.


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE OR REQUIRED BY ANY APPLICABLE
LAW, RULE OR REGULATION, THE COMPANY SHALL NOT BE REQUIRED TO DELIVER TO ANY
PARTICIPANT CERTIFICATES EVIDENCING SHARES OF STOCK ISSUED IN CONNECTION WITH
ANY AWARD AND INSTEAD SUCH SHARES OF STOCK SHALL BE RECORDED IN THE BOOKS OF THE
COMPANY (OR, AS APPLICABLE, ITS TRANSFER AGENT OR STOCK PLAN ADMINISTRATOR).


 


10.6                        PAPERLESS EXERCISE.  IN THE EVENT THAT THE COMPANY
ESTABLISHES, FOR ITSELF OR USING THE SERVICES OF A THIRD PARTY, AN AUTOMATED
SYSTEM FOR THE EXERCISE OF AWARDS, SUCH AS A SYSTEM USING AN INTERNET WEBSITE OR
INTERACTIVE VOICE RESPONSE, THEN THE PAPERLESS EXERCISE OF AWARDS BY A
PARTICIPANT MAY BE PERMITTED THROUGH THE USE OF SUCH AN AUTOMATED SYSTEM.


 


ARTICLE 11




CHANGES IN CAPITAL STRUCTURE


 


11.1                        ADJUSTMENTS.


 


(A)                                  IN THE EVENT OF ANY STOCK DIVIDEND, STOCK
SPLIT, COMBINATION OR EXCHANGE OF SHARES, MERGER, CONSOLIDATION, SPIN-OFF,
RECAPITALIZATION OR OTHER DISTRIBUTION (OTHER THAN NORMAL CASH DIVIDENDS) OF
COMPANY ASSETS TO STOCKHOLDERS, OR ANY OTHER CHANGE AFFECTING THE SHARES OF
STOCK OR THE SHARE PRICE OF THE STOCK, THE COMMITTEE SHALL MAKE PROPORTIONATE
ADJUSTMENTS TO ANY OR ALL OF THE FOLLOWING IN ORDER TO REFLECT SUCH CHANGE: 
(A) THE AGGREGATE NUMBER AND KIND OF SHARES THAT MAY BE ISSUED UNDER THE PLAN
(INCLUDING, BUT NOT LIMITED TO, ADJUSTMENTS OF THE LIMITATIONS IN SECTIONS 3.1
AND SECTION 3.3 HEREOF); (B) THE TERMS AND CONDITIONS OF ANY OUTSTANDING AWARDS
(INCLUDING, WITHOUT LIMITATION, ANY APPLICABLE PERFORMANCE TARGETS OR CRITERIA
WITH RESPECT THERETO); AND (C) THE GRANT OR EXERCISE PRICE PER SHARE FOR ANY
OUTSTANDING AWARDS UNDER THE PLAN.  ANY ADJUSTMENT AFFECTING AN AWARD INTENDED
AS QUALIFIED PERFORMANCE-BASED COMPENSATION SHALL BE MADE CONSISTENT WITH THE
REQUIREMENTS OF SECTION 162(M) OF THE CODE.


 


(B)                                 IN THE EVENT OF ANY TRANSACTION OR EVENT
DESCRIBED IN SECTION 11.1(A) HEREOF OR ANY UNUSUAL OR NONRECURRING TRANSACTIONS
OR EVENTS AFFECTING THE COMPANY, ANY AFFILIATE OF THE COMPANY, OR THE FINANCIAL
STATEMENTS OF THE COMPANY OR ANY AFFILIATE, OR OF CHANGES IN APPLICABLE LAWS,
REGULATIONS OR ACCOUNTING PRINCIPLES, THE COMMITTEE, IN ITS SOLE AND ABSOLUTE
DISCRETION, AND ON SUCH TERMS AND CONDITIONS AS IT DEEMS APPROPRIATE, EITHER BY
THE TERMS OF THE AWARD OR BY ACTION TAKEN PRIOR TO THE OCCURRENCE OF SUCH
TRANSACTION OR EVENT AND EITHER AUTOMATICALLY OR UPON THE PARTICIPANT’S REQUEST,
IS HEREBY AUTHORIZED TO TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS IN ORDER
TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN OR WITH RESPECT TO ANY AWARD UNDER
THE PLAN, TO FACILITATE SUCH TRANSACTIONS OR EVENTS OR TO GIVE EFFECT TO SUCH
CHANGES IN LAWS, REGULATIONS OR PRINCIPLES:


 

(I)                                     TO PROVIDE FOR EITHER (A) TERMINATION OF
ANY SUCH AWARD IN EXCHANGE FOR AN AMOUNT OF CASH, IF ANY, EQUAL TO THE AMOUNT
THAT WOULD HAVE BEEN ATTAINED UPON THE EXERCISE OF SUCH AWARD OR REALIZATION OF
THE PARTICIPANT’S RIGHTS (AND, FOR THE AVOIDANCE OF DOUBT, IF AS OF THE DATE OF
THE OCCURRENCE OF THE TRANSACTION OR EVENT DESCRIBED IN THIS SECTION 11.2 THE
COMMITTEE DETERMINES IN GOOD FAITH THAT NO AMOUNT WOULD HAVE BEEN ATTAINED UPON
THE EXERCISE OF SUCH AWARD OR REALIZATION OF THE PARTICIPANT’S RIGHTS, THEN SUCH
AWARD MAY BE TERMINATED BY THE COMPANY WITHOUT PAYMENT) OR (B) THE REPLACEMENT
OF SUCH AWARD WITH OTHER RIGHTS OR PROPERTY SELECTED BY THE COMMITTEE IN ITS
SOLE DISCRETION;

 

(II)                                  TO PROVIDE THAT SUCH AWARD BE ASSUMED BY
THE SUCCESSOR OR SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF, OR
SHALL BE SUBSTITUTED FOR BY SIMILAR OPTIONS, RIGHTS OR AWARDS COVERING THE STOCK
OF THE SUCCESSOR OR SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF,
WITH APPROPRIATE ADJUSTMENTS AS TO THE NUMBER AND KIND OF SHARES AND PRICES;

 

12

--------------------------------------------------------------------------------


 

(III)                               TO MAKE ADJUSTMENTS IN THE NUMBER AND TYPE
OF SHARES OF STOCK (OR OTHER SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING
AWARDS, AND IN THE NUMBER AND KIND OF OUTSTANDING RESTRICTED STOCK OR DEFERRED
STOCK AND/OR IN THE TERMS AND CONDITIONS OF (INCLUDING THE GRANT OR EXERCISE
PRICE), AND THE CRITERIA INCLUDED IN, OUTSTANDING OPTIONS, RIGHTS AND AWARDS AND
OPTIONS, RIGHTS AND AWARDS WHICH MAY BE GRANTED IN THE FUTURE;

 

(IV)                              TO PROVIDE THAT SUCH AWARD SHALL BE
EXERCISABLE OR PAYABLE OR FULLY VESTED WITH RESPECT TO ALL SHARES COVERED
THEREBY, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THE APPLICABLE
AWARD AGREEMENT; AND

 

(V)                                 TO PROVIDE THAT THE AWARD CANNOT VEST, BE
EXERCISED OR BECOME PAYABLE AFTER SUCH EVENT.

 


11.2                        CHANGE OF CONTROL.  NOTWITHSTANDING SECTION 11.1,
AND EXCEPT AS MAY OTHERWISE BE PROVIDED IN ANY APPLICABLE AWARD AGREEMENT OR
OTHER WRITTEN AGREEMENT ENTERED INTO BETWEEN THE COMPANY AND A PARTICIPANT, IF A
CHANGE IN CONTROL OCCURS THEN ANY SURVIVING CORPORATION OR ENTITY OR ACQUIRING
CORPORATION OR ENTITY, OR AFFILIATE OF SUCH CORPORATION OR ENTITY, MAY ASSUME
ANY OR ALL AWARDS OUTSTANDING UNDER THE PLAN OR MAY SUBSTITUTE COMPARABLE STOCK,
CASH OR OTHER AWARDS (INCLUDING AN AWARD TO ACQUIRE THE SAME CONSIDERATION PAID
TO THE STOCKHOLDERS IN THE TRANSACTION DESCRIBED IN THIS SUBSECTION) FOR THOSE
OUTSTANDING UNDER THE PLAN, WHICH SUBSTITUTED AWARDS MAY BE SUBJECT TO VESTING
OR THE LAPSING OF RESTRICTIONS, AS APPLICABLE, ON TERMS NO LESS FAVORABLE TO THE
AFFECTED HOLDER THAN THE TERMS OF ANY AWARD FOR WHICH SUCH NEW AWARD IS
SUBSTITUTED.  IN THE EVENT ANY SURVIVING CORPORATION OR ENTITY OR ACQUIRING
CORPORATION OR ENTITY IN A CHANGE OF CONTROL, OR AFFILIATE OF SUCH CORPORATION
OR ENTITY, DOES NOT ASSUME SUCH AWARDS OR DOES NOT SUBSTITUTE SIMILAR STOCK,
CASH OR OTHER AWARDS FOR THOSE OUTSTANDING UNDER THE PLAN, THEN WITH RESPECT TO
(I) AWARDS HELD BY PARTICIPANTS IN THE PLAN WHOSE STATUS AS A SERVICE PROVIDER
HAS NOT TERMINATED PRIOR TO SUCH EVENT, THE VESTING OF SUCH AWARDS (AND, IF
APPLICABLE, THE TIME DURING WHICH SUCH AWARDS MAY BE EXERCISED) SHALL BE
ACCELERATED AND MADE FULLY EXERCISABLE AND ALL RESTRICTIONS THEREON SHALL LAPSE
NOT LATER THAN IMMEDIATELY PRIOR TO THE CLOSING OF THE CHANGE OF CONTROL (AND
ANY OPTIONS SHALL BE TERMINATED IF NOT EXERCISED PRIOR TO THE CLOSING OF SUCH
CHANGE OF CONTROL), AND (II) ANY OTHER OPTIONS OUTSTANDING UNDER THE PLAN, SUCH
OPTIONS SHALL BE TERMINATED IF NOT EXERCISED PRIOR TO THE CLOSING OF THE CHANGE
OF CONTROL.


 


11.3                        NO OTHER RIGHTS.  EXCEPT AS EXPRESSLY PROVIDED IN
THE PLAN, NO PARTICIPANT SHALL HAVE ANY RIGHTS BY REASON OF ANY SUBDIVISION OR
CONSOLIDATION OF SHARES OF STOCK OF ANY CLASS, THE PAYMENT OF ANY DIVIDEND, ANY
INCREASE OR DECREASE IN THE NUMBER OF SHARES OF STOCK OF ANY CLASS OR ANY
DISSOLUTION, LIQUIDATION, MERGER, OR CONSOLIDATION OF THE COMPANY OR ANY OTHER
CORPORATION.  EXCEPT AS EXPRESSLY PROVIDED IN THE PLAN OR PURSUANT TO ACTION OF
THE COMMITTEE UNDER THE PLAN, NO ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF
ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL
AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE
NUMBER OF SHARES OF STOCK SUBJECT TO AN AWARD OR THE GRANT OR EXERCISE PRICE OF
ANY AWARD.


 


ARTICLE 12




ADMINISTRATION


 


12.1                        COMMITTEE.  UNLESS AND UNTIL THE BOARD DELEGATES
ADMINISTRATION OF THE PLAN TO A COMMITTEE AS SET FORTH BELOW, THE PLAN SHALL BE
ADMINISTERED BY THE FULL BOARD, AND FOR SUCH PURPOSES THE TERM “COMMITTEE” AS
USED IN THIS PLAN SHALL BE DEEMED TO REFER TO THE BOARD.  THE BOARD, AT ITS
DISCRETION OR AS OTHERWISE NECESSARY TO COMPLY WITH THE REQUIREMENTS OF
SECTION 162(M) OF THE CODE, RULE 16B-3 PROMULGATED UNDER THE EXCHANGE ACT OR TO
THE EXTENT REQUIRED BY ANY OTHER APPLICABLE RULE OR REGULATION, SHALL DELEGATE
ADMINISTRATION OF THE PLAN TO A COMMITTEE.  UNLESS OTHERWISE DETERMINED BY THE
BOARD, THE COMMITTEE SHALL CONSIST SOLELY OF TWO OR MORE MEMBERS OF THE BOARD
EACH OF WHOM IS AN “OUTSIDE DIRECTOR,” WITHIN THE MEANING OF SECTION 162(M) OF
THE CODE.  NOTWITHSTANDING THE FOREGOING:  (A) THE FULL BOARD, ACTING BY A
MAJORITY OF ITS MEMBERS IN OFFICE, SHALL CONDUCT THE GENERAL ADMINISTRATION OF
THE PLAN WITH RESPECT TO ALL AWARDS GRANTED TO INDEPENDENT DIRECTORS AND FOR
PURPOSES OF SUCH AWARDS THE TERM “COMMITTEE” AS USED IN THIS PLAN SHALL BE
DEEMED TO REFER TO THE BOARD AND (B) THE COMMITTEE MAY DELEGATE ITS AUTHORITY
HEREUNDER TO THE EXTENT PERMITTED BY SECTION 12.5.  APPOINTMENT OF COMMITTEE
MEMBERS SHALL BE EFFECTIVE UPON ACCEPTANCE OF APPOINTMENT.  IN ITS SOLE
DISCRETION, THE BOARD MAY AT ANY TIME AND FROM TIME TO TIME EXERCISE ANY AND ALL
RIGHTS AND DUTIES OF THE COMMITTEE UNDER THE PLAN EXCEPT WITH RESPECT TO MATTERS
WHICH UNDER RULE 16B-3 UNDER THE EXCHANGE ACT OR SECTION 162(M) OF THE CODE, OR
ANY REGULATIONS OR RULES ISSUED THEREUNDER, ARE REQUIRED TO

 

13

--------------------------------------------------------------------------------



 


BE DETERMINED IN THE SOLE DISCRETION OF THE COMMITTEE.  COMMITTEE MEMBERS MAY
RESIGN AT ANY TIME BY DELIVERING WRITTEN NOTICE TO THE BOARD.  VACANCIES IN THE
COMMITTEE MAY ONLY BE FILLED BY THE BOARD.


 


12.2                        ACTION BY THE COMMITTEE.  A MAJORITY OF THE
COMMITTEE SHALL CONSTITUTE A QUORUM.  THE ACTS OF A MAJORITY OF THE MEMBERS
PRESENT AT ANY MEETING AT WHICH A QUORUM IS PRESENT, AND ACTS APPROVED IN
WRITING BY A MAJORITY OF THE COMMITTEE IN LIEU OF A MEETING, SHALL BE DEEMED THE
ACTS OF THE COMMITTEE.  EACH MEMBER OF THE COMMITTEE IS ENTITLED TO, IN GOOD
FAITH, RELY OR ACT UPON ANY REPORT OR OTHER INFORMATION FURNISHED TO THAT MEMBER
BY ANY OFFICER OR OTHER EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY, THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, OR ANY EXECUTIVE COMPENSATION
CONSULTANT OR OTHER PROFESSIONAL RETAINED BY THE COMPANY TO ASSIST IN THE
ADMINISTRATION OF THE PLAN.


 


12.3                        AUTHORITY OF COMMITTEE.  SUBJECT TO ANY SPECIFIC
DESIGNATION IN THE PLAN, THE COMMITTEE HAS THE EXCLUSIVE POWER, AUTHORITY AND
DISCRETION TO:


 


(A)                                  DESIGNATE PARTICIPANTS TO RECEIVE AWARDS;


 


(B)                                 DETERMINE THE TYPE OR TYPES OF AWARDS TO BE
GRANTED TO EACH PARTICIPANT;


 


(C)                                  DETERMINE THE NUMBER OF AWARDS TO BE
GRANTED AND THE NUMBER OF SHARES OF STOCK TO WHICH AN AWARD WILL RELATE;


 


(D)                                 DETERMINE THE TERMS AND CONDITIONS OF ANY
AWARD GRANTED PURSUANT TO THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE EXERCISE
PRICE, GRANT PRICE, OR PURCHASE PRICE, ANY RESTRICTIONS OR LIMITATIONS ON THE
AWARD, ANY SCHEDULE FOR LAPSE OF FORFEITURE RESTRICTIONS OR RESTRICTIONS ON THE
EXERCISABILITY OF AN AWARD, AND ACCELERATIONS OR WAIVERS THEREOF, ANY PROVISIONS
RELATED TO NON-COMPETITION AND RECAPTURE OF GAIN ON AN AWARD, BASED IN EACH CASE
ON SUCH CONSIDERATIONS AS THE COMMITTEE IN ITS SOLE DISCRETION DETERMINES;
PROVIDED, HOWEVER, THAT THE COMMITTEE SHALL NOT HAVE THE AUTHORITY TO ACCELERATE
THE VESTING OR WAIVE THE FORFEITURE OF ANY PERFORMANCE-BASED AWARDS;


 


(E)                                  DETERMINE WHETHER, TO WHAT EXTENT, AND
PURSUANT TO WHAT CIRCUMSTANCES AN AWARD MAY BE SETTLED IN, OR THE EXERCISE PRICE
OF AN AWARD MAY BE PAID IN, CASH, STOCK, OTHER AWARDS, OR OTHER PROPERTY, OR AN
AWARD MAY BE CANCELED, FORFEITED OR SURRENDERED;


 


(F)                                    PRESCRIBE THE FORM OF EACH AWARD
AGREEMENT, WHICH NEED NOT BE IDENTICAL FOR EACH PARTICIPANT;


 


(G)                                 DECIDE ALL OTHER MATTERS THAT MUST BE
DETERMINED IN CONNECTION WITH AN AWARD;


 


(H)                                 ESTABLISH, ADOPT, OR REVISE ANY RULES AND
REGULATIONS AS IT MAY DEEM NECESSARY OR ADVISABLE TO ADMINISTER THE PLAN;


 


(I)                                     INTERPRET THE TERMS OF, AND ANY MATTER
ARISING PURSUANT TO, THE PLAN OR ANY AWARD AGREEMENT; AND


 


(J)                                     MAKE ALL OTHER DECISIONS AND
DETERMINATIONS THAT MAY BE REQUIRED PURSUANT TO THE PLAN OR AS THE COMMITTEE
DEEMS NECESSARY OR ADVISABLE TO ADMINISTER THE PLAN.


 


12.4                        DECISIONS BINDING.  THE COMMITTEE’S INTERPRETATION
OF THE PLAN, ANY AWARDS GRANTED PURSUANT TO THE PLAN, ANY AWARD AGREEMENT AND
ALL DECISIONS AND DETERMINATIONS BY THE COMMITTEE WITH RESPECT TO THE PLAN ARE
FINAL, BINDING, AND CONCLUSIVE ON ALL PARTIES.


 


12.5                        DELEGATION OF AUTHORITY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMMITTEE MAY FROM TIME TO TIME DELEGATE TO A COMMITTEE OF
ONE OR MORE MEMBERS OF THE BOARD OR ONE OR MORE OFFICERS OF THE COMPANY THE
AUTHORITY TO GRANT OR AMEND AWARDS TO PARTICIPANTS OTHER THAN (A) SENIOR
EXECUTIVES OF THE COMPANY WHO ARE

 

14

--------------------------------------------------------------------------------



 


SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, (B) COVERED EMPLOYEES, OR
(C) OFFICERS OF THE COMPANY (OR MEMBERS OF THE BOARD) TO WHOM AUTHORITY TO GRANT
OR AMEND AWARDS HAS BEEN DELEGATED HEREUNDER.  ANY DELEGATION HEREUNDER SHALL BE
SUBJECT TO THE RESTRICTIONS AND LIMITS THAT THE COMMITTEE SPECIFIES AT THE TIME
OF SUCH DELEGATION, AND THE COMMITTEE MAY AT ANY TIME RESCIND THE AUTHORITY SO
DELEGATED OR APPOINT A NEW DELEGATEE.  AT ALL TIMES, THE DELEGATEE APPOINTED
UNDER THIS SECTION 12.5 SHALL SERVE IN SUCH CAPACITY AT THE PLEASURE OF THE
COMMITTEE.


 


ARTICLE 13




EFFECTIVE AND EXPIRATION DATE


 


13.1                        EFFECTIVE DATE.  THE PLAN IS EFFECTIVE AS OF THE
DATE THE PLAN IS APPROVED BY THE COMPANY’S STOCKHOLDERS (THE “EFFECTIVE DATE”). 
THE PLAN WILL BE DEEMED TO BE APPROVED BY THE STOCKHOLDERS IF IT RECEIVES THE
AFFIRMATIVE VOTE OF THE HOLDERS OF A MAJORITY OF THE SHARES OF STOCK OF THE
COMPANY PRESENT OR REPRESENTED AND ENTITLED TO VOTE AT A MEETING DULY HELD IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE COMPANY’S BYLAWS.


 


13.2                        EXPIRATION DATE.  THE PLAN WILL EXPIRE ON, AND NO
AWARD MAY BE GRANTED PURSUANT TO THE PLAN AFTER THE TENTH ANNIVERSARY OF THE
EFFECTIVE DATE, EXCEPT THAT NO INCENTIVE STOCK OPTIONS MAY BE GRANTED UNDER THE
PLAN AFTER THE EARLIER OF THE TENTH ANNIVERSARY OF (I) THE DATE THE PLAN IS
APPROVED BY THE BOARD OR (II) THE EFFECTIVE DATE.  ANY AWARDS THAT ARE
OUTSTANDING ON THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE SHALL REMAIN IN FORCE
ACCORDING TO THE TERMS OF THE PLAN AND THE APPLICABLE AWARD AGREEMENT.


 


ARTICLE 14




AMENDMENT, MODIFICATION, AND TERMINATION


 


14.1                        AMENDMENT, MODIFICATION, AND TERMINATION.  SUBJECT
TO SECTION 15.14, WITH THE APPROVAL OF THE BOARD, AT ANY TIME AND FROM TIME TO
TIME, THE COMMITTEE MAY TERMINATE, AMEND OR MODIFY THE PLAN; PROVIDED, HOWEVER,
THAT (A) TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY WITH ANY APPLICABLE
LAW, REGULATION, OR STOCK EXCHANGE RULE, THE COMPANY SHALL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT IN SUCH A MANNER AND TO SUCH A DEGREE AS
REQUIRED, AND (B) STOCKHOLDER APPROVAL IS REQUIRED FOR ANY AMENDMENT TO THE PLAN
THAT (I) INCREASES THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN (OTHER THAN ANY
ADJUSTMENT AS PROVIDED BY ARTICLE 11), (II) PERMITS THE COMMITTEE TO GRANT
OPTIONS WITH AN EXERCISE PRICE THAT IS BELOW FAIR MARKET VALUE ON THE DATE OF
GRANT OR (III) PERMITS THE COMMITTEE TO EXTEND THE EXERCISE PERIOD FOR AN OPTION
BEYOND TEN YEARS FROM THE DATE OF GRANT.  NOTWITHSTANDING ANY PROVISION IN THIS
PLAN TO THE CONTRARY, ABSENT APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, NO
OPTION MAY BE AMENDED TO REDUCE THE PER SHARE EXERCISE PRICE OF THE SHARES
SUBJECT TO SUCH OPTION BELOW THE PER SHARE EXERCISE PRICE AS OF THE DATE THE
OPTION IS GRANTED AND, EXCEPT AS PERMITTED BY ARTICLE 11, NO OPTION MAY BE
GRANTED IN EXCHANGE FOR, OR IN CONNECTION WITH, THE CANCELLATION OR SURRENDER OF
AN OPTION HAVING A HIGHER PER SHARE EXERCISE PRICE.


 


14.2                        AWARDS PREVIOUSLY GRANTED.  EXCEPT WITH RESPECT TO
AMENDMENTS MADE PURSUANT TO SECTION 15.14, NO TERMINATION, AMENDMENT, OR
MODIFICATION OF THE PLAN SHALL ADVERSELY AFFECT IN ANY MATERIAL WAY ANY AWARD
PREVIOUSLY GRANTED PURSUANT TO THE PLAN WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PARTICIPANT.


 


ARTICLE 15




GENERAL PROVISIONS


 


15.1                        NO RIGHTS TO AWARDS.  NO ELIGIBLE INDIVIDUAL OR
OTHER PERSON SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD PURSUANT TO THE PLAN,
AND NEITHER THE COMPANY NOR THE COMMITTEE IS OBLIGATED TO TREAT ELIGIBLE
INDIVIDUALS, PARTICIPANTS OR ANY OTHER PERSONS UNIFORMLY.


 


15.2                        NO STOCKHOLDERS RIGHTS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, A PARTICIPANT SHALL HAVE NONE OF THE RIGHTS OF A STOCKHOLDER
WITH RESPECT TO SHARES OF STOCK COVERED BY ANY AWARD UNTIL THE PARTICIPANT
BECOMES THE RECORD OWNER OF SUCH SHARES OF STOCK.

 

15

--------------------------------------------------------------------------------



 


15.3                        WITHHOLDING.  THE COMPANY OR ANY SUBSIDIARY SHALL
HAVE THE AUTHORITY AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT
TO REMIT TO THE COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, LOCAL
AND FOREIGN TAXES (INCLUDING THE PARTICIPANT’S EMPLOYMENT TAX OBLIGATIONS)
REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO ANY TAXABLE EVENT CONCERNING A
PARTICIPANT ARISING AS A RESULT OF THIS PLAN.  THE COMMITTEE MAY IN ITS
DISCRETION AND IN SATISFACTION OF THE FOREGOING REQUIREMENT ALLOW A PARTICIPANT
TO ELECT TO HAVE THE COMPANY WITHHOLD SHARES OF STOCK OTHERWISE ISSUABLE UNDER
AN AWARD (OR ALLOW THE RETURN OF SHARES OF STOCK) HAVING A FAIR MARKET VALUE
EQUAL TO THE SUMS REQUIRED TO BE WITHHELD.  NOTWITHSTANDING ANY OTHER PROVISION
OF THE PLAN, THE NUMBER OF SHARES OF STOCK WHICH MAY BE WITHHELD WITH RESPECT TO
THE ISSUANCE, VESTING, EXERCISE OR PAYMENT OF ANY AWARD (OR WHICH MAY BE
REPURCHASED FROM THE PARTICIPANT OF SUCH AWARD WITHIN SIX MONTHS (OR SUCH OTHER
PERIOD AS MAY BE DETERMINED BY THE COMMITTEE) AFTER SUCH SHARES OF STOCK WERE
ACQUIRED BY THE PARTICIPANT FROM THE COMPANY) IN ORDER TO SATISFY THE
PARTICIPANT’S FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND PAYROLL TAX
LIABILITIES WITH RESPECT TO THE ISSUANCE, VESTING, EXERCISE OR PAYMENT OF THE
AWARD SHALL BE LIMITED TO THE NUMBER OF SHARES WHICH HAVE A FAIR MARKET VALUE ON
THE DATE OF WITHHOLDING OR REPURCHASE EQUAL TO THE AGGREGATE AMOUNT OF SUCH
LIABILITIES BASED ON THE MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL, STATE,
LOCAL AND FOREIGN INCOME TAX AND PAYROLL TAX PURPOSES THAT ARE APPLICABLE TO
SUCH SUPPLEMENTAL TAXABLE INCOME.


 


15.4                        NO RIGHT TO EMPLOYMENT OR SERVICES.  NOTHING IN THE
PLAN OR ANY AWARD AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT
OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT OR
SERVICES AT ANY TIME, NOR CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN
THE EMPLOY OR SERVICE OF THE COMPANY OR ANY SUBSIDIARY.


 


15.5                        UNFUNDED STATUS OF AWARDS.  THE PLAN IS INTENDED TO
BE AN “UNFUNDED” PLAN FOR INCENTIVE COMPENSATION.  WITH RESPECT TO ANY PAYMENTS
NOT YET MADE TO A PARTICIPANT PURSUANT TO AN AWARD, NOTHING CONTAINED IN THE
PLAN OR ANY AWARD AGREEMENT SHALL GIVE THE PARTICIPANT ANY RIGHTS THAT ARE
GREATER THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY OR ANY SUBSIDIARY.


 


15.6                        INDEMNIFICATION.  TO THE EXTENT ALLOWABLE PURSUANT
TO APPLICABLE LAW, EACH MEMBER OF THE COMMITTEE OR OF THE BOARD SHALL BE
INDEMNIFIED AND HELD HARMLESS BY THE COMPANY FROM ANY LOSS, COST, LIABILITY, OR
EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY SUCH MEMBER IN
CONNECTION WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO
WHICH HE OR SHE MAY BE A PARTY OR IN WHICH HE OR SHE MAY BE INVOLVED BY REASON
OF ANY ACTION OR FAILURE TO ACT PURSUANT TO THE PLAN AND AGAINST AND FROM ANY
AND ALL AMOUNTS PAID BY HIM OR HER IN SATISFACTION OF JUDGMENT IN SUCH ACTION,
SUIT, OR PROCEEDING AGAINST HIM OR HER; PROVIDED HE OR SHE GIVES THE COMPANY AN
OPPORTUNITY, AT ITS OWN EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE HE OR SHE
UNDERTAKES TO HANDLE AND DEFEND IT ON HIS OR HER OWN BEHALF.  THE FOREGOING
RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHTS OF
INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED PURSUANT TO THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BYLAWS, AS A MATTER OF LAW, OR OTHERWISE, OR ANY
POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR HOLD THEM HARMLESS.


 


15.7                        RELATIONSHIP TO OTHER BENEFITS.  NO PAYMENT PURSUANT
TO THE PLAN SHALL BE TAKEN INTO ACCOUNT IN DETERMINING ANY BENEFITS PURSUANT TO
ANY PENSION, RETIREMENT, SAVINGS, PROFIT SHARING, GROUP INSURANCE, WELFARE OR
OTHER BENEFIT PLAN OF THE COMPANY OR ANY SUBSIDIARY EXCEPT TO THE EXTENT
OTHERWISE EXPRESSLY PROVIDED IN WRITING IN SUCH OTHER PLAN OR AN AGREEMENT
THEREUNDER.


 


15.8                        EXPENSES.  THE EXPENSES OF ADMINISTERING THE PLAN
SHALL BE BORNE BY THE COMPANY AND ITS SUBSIDIARIES.


 


15.9                        TITLES AND HEADINGS.  THE TITLES AND HEADINGS OF THE
SECTIONS IN THE PLAN ARE FOR CONVENIENCE OF REFERENCE ONLY AND, IN THE EVENT OF
ANY CONFLICT, THE TEXT OF THE PLAN, RATHER THAN SUCH TITLES OR HEADINGS, SHALL
CONTROL.


 


15.10                 FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF STOCK SHALL BE
ISSUED AND THE COMMITTEE SHALL DETERMINE, IN ITS DISCRETION, WHETHER CASH SHALL
BE GIVEN IN LIEU OF FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES SHALL BE
ELIMINATED BY ROUNDING UP OR DOWN AS APPROPRIATE.


 


15.11                 LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE PLAN, AND ANY AWARD GRANTED
OR AWARDED TO ANY PARTICIPANT WHO IS THEN SUBJECT TO SECTION 16 OF THE EXCHANGE
ACT, SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY APPLICABLE
EXEMPTIVE RULE UNDER SECTION 16 OF THE

 

16

--------------------------------------------------------------------------------



 


EXCHANGE ACT (INCLUDING ANY AMENDMENT TO RULE 16B-3 UNDER THE EXCHANGE ACT) THAT
ARE REQUIREMENTS FOR THE APPLICATION OF SUCH EXEMPTIVE RULE.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PLAN AND AWARDS GRANTED OR AWARDED HEREUNDER
SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH APPLICABLE
EXEMPTIVE RULE.


 


15.12                 GOVERNMENT AND OTHER REGULATIONS.  THE OBLIGATION OF THE
COMPANY TO MAKE PAYMENT OF AWARDS IN STOCK OR OTHERWISE SHALL BE SUBJECT TO ALL
APPLICABLE LAWS, RULES, AND REGULATIONS, AND TO SUCH APPROVALS BY GOVERNMENT
AGENCIES AS MAY BE REQUIRED.  THE COMPANY SHALL BE UNDER NO OBLIGATION TO
REGISTER PURSUANT TO THE SECURITIES ACT, AS AMENDED, ANY OF THE SHARES OF STOCK
PAID PURSUANT TO THE PLAN.  IF THE SHARES PAID PURSUANT TO THE PLAN MAY IN
CERTAIN CIRCUMSTANCES BE EXEMPT FROM REGISTRATION PURSUANT TO THE SECURITIES
ACT, AS AMENDED, THE COMPANY MAY RESTRICT THE TRANSFER OF SUCH SHARES IN SUCH
MANNER AS IT DEEMS ADVISABLE TO ENSURE THE AVAILABILITY OF ANY SUCH EXEMPTION.


 


15.13                 GOVERNING LAW.  THE PLAN AND ALL AWARD AGREEMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


 


15.14                 SECTION 409A.  TO THE EXTENT THAT THE COMMITTEE DETERMINES
THAT ANY AWARD GRANTED UNDER THE PLAN IS SUBJECT TO SECTION 409A OF THE CODE,
THE AWARD AGREEMENT EVIDENCING SUCH AWARD SHALL INCORPORATE THE TERMS AND
CONDITIONS REQUIRED BY SECTION 409A OF THE CODE.  TO THE EXTENT APPLICABLE, THE
PLAN AND AWARD AGREEMENTS SHALL BE INTERPRETED IN ACCORDANCE WITH SECTION 409A
OF THE CODE AND DEPARTMENT OF TREASURY REGULATIONS AND OTHER INTERPRETIVE
GUIDANCE ISSUED THEREUNDER, INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR
OTHER GUIDANCE THAT MAY BE ISSUED AFTER THE EFFECTIVE DATE.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN TO THE CONTRARY, IN THE EVENT THAT FOLLOWING THE EFFECTIVE
DATE THE COMMITTEE DETERMINES THAT ANY AWARD MAY BE SUBJECT TO SECTION 409A OF
THE CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE (INCLUDING SUCH DEPARTMENT
OF TREASURY GUIDANCE AS MAY BE ISSUED AFTER THE EFFECTIVE DATE), THE COMMITTEE
MAY ADOPT SUCH AMENDMENTS TO THE PLAN AND THE APPLICABLE AWARD AGREEMENT OR
ADOPT OTHER POLICIES AND PROCEDURES (INCLUDING AMENDMENTS, POLICIES AND
PROCEDURES WITH RETROACTIVE EFFECT), OR TAKE ANY OTHER ACTIONS, THAT THE
COMMITTEE DETERMINES ARE NECESSARY OR APPROPRIATE TO (A) EXEMPT THE AWARD FROM
SECTION 409A OF THE CODE AND/OR PRESERVE THE INTENDED TAX TREATMENT OF THE
BENEFITS PROVIDED WITH RESPECT TO THE AWARD, OR (B) COMPLY WITH THE REQUIREMENTS
OF SECTION 409A OF THE CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE.

 

17

--------------------------------------------------------------------------------